Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 1 of 213 PageID #: 3185




                     Exhibit B
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 2 of 213 PageID #: 3186



            UNITED STATES INTERNATIONAL TRADE COMMISSION
                            WASHINGTON, DC

              Honorable MaryJoan McNamara, Administrative Law Judge

 In the Matter of
 CERTAIN LASER ABRADED DENIM             Investigation No. 337-TA-930
 GARMENTS




        MEMORANDUM AND POINTS OF AUTHORITIES IN SUPPORT OF
 H & M HENNES & MAURITZ L.P. AND H & M HENNES & MAURITZ AB’S MOTION
            FOR SUMMARY DETERMINATION OF INVALIDITY OF
         THE ASSERTED PATENTS ON THE BASIS OF INDEFINITENESS
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 3 of 213 PageID #: 3187
                                                        Table of Contents

                                                                                                                                  Page
 I.     LEGAL STANDARD: SUMMARY DETERMINATION............................................ 2
 II.    LEGAL STANDARD: INDEFINITENESS ................................................................... 3
 III.   BACKGROUND OF THE TECHNOLOGY ................................................................. 6
        A.        Summary of The Asserted Patents.......................................................................…6
        B.        Prior Use of Laser Technology. .............................................................................10
 IV.    ALL CLAIMS IN THE ‘602 AND ‘972 PATENTS THAT RECITE AN ELEMENT
        RELYING ON THE SUBJECTIVE AESTHETIC DETERMINATION OF THE
        USER AS TO WHAT IS “UNDESIRED” OR “UNDESIRABLE” ARE
        INDEFINITE................................................................................................................... 13
        A.        The “Undesired” And “Damage” Claim Terms In The ‘602 Patent Are Subjective,
                  And Are Indefinite Under Section 112, ¶ 2 ......................................................….13
                  1.         A Person Skilled in the Art Would Consider the Scope Of What Kind Of
                             Damaging Effects Are “Undesirable” As Claimed In The ‘602 Patent To
                             Be Determined By Subjective Opinion. …………………………….…..14

                  2.         There Is No Guidance In The Intrinsic Evidence As To What Falls Within
                             – Or Does Not Fall Within – The Scope Of The “Undesired” Or
                             “Damage” Claim Terms. …………………………………….…….…...15

                  3.         The Examples in the '602 Patent Do Not Change the Subjective Nature
                             Of What Is - Or What Might Not Be - "Undesired." ………………...…19

        B.        The “Undesirably Damage” Claim Term In Claims 2 and 4 Of The ‘972 Patent Is
                  Subjective, And Is Indefinite Under Section 112, ¶ 2........................................…22
                  1.         The '972 Patent Leaves the Scope of What Is Included in the Claim Term
                             "Undesirably Damage" Solely to the Subjective Determination of the
                             User. ……………………………………………………………………22

                  2.         The Examples in the '972 Patent Do Not Change the Subjective Nature Of
                             What Is - Or What Might Not Be - Undesired. …………………………25

 V.     CLAIM 112 OF THE ‘602 PATENT IS INDEFINITE, AS IT INCLUDES AN
        ELEMENT THAT RELIES ON THE SUBJECTIVE AESTHETIC
        DETERMINATION OF A USER AS TO WHAT IS “IMPERFECT.” .................... 27
 VI.    ALL ASSERTED CLAIMS IN THE ‘972 PATENT THAT RECITE AN
        ELEMENT THAT IS COINED BY THE INVENTORS, YET WHOLLY
        UNDEFINED, ARE INDEFINITE................................................................................ 29
        A.        Energy And Power Are Fundamentally Different .................................................30
        B.        The Scope of “Effective Applied Energy” Is Indefinite ........................................31
        C.        The Scope of “Effective Applied Power” Is Indefinite .........................................32




                                                                  i
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 4 of 213 PageID #: 3188
                                                 Table of Contents (continued)

                                                                                                                                   Page
 VII.   ALL ASSERTED CLAIMS OF THE ‘505 PATENT ARE INVALID AS
        INDEFINITE, AS THE CLAIM TERM “MATHEMATICAL OPERATION” IS
        LIMITLESS..................................................................................................................... 33




                                                                  ii
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 5 of 213 PageID #: 3189




                                                  TABLE OF AUTHORITIES

                                                                                                                                     Page(s)
 FEDERAL CASES

 Celotex Corp. v. Catrett,
    477 U.S. 317 (1986)...................................................................................................................2

 In re Paulsen,
     30 F. 3d 1475 (Fed. Cir. 1994)...........................................................................................24, 25

 Interval Licensing LLC v. AOL, Inc.,
     766 F. 3d 1364 (Fed. Cir. 2014)...........................................................................................4, 23

 Nautilus. Datamize, LLC v. Plumtree Software, Inc.,
    417 F.3d 1342 (Fed. Cir. 2005)......................................................................................4, 14, 23

 Nautilus, Inc. v. Biosig Instruments,
    134 S. Ct. 2120 (2014)..................................................................................................... passim

 Personalized Media Communications, L.L.C. v. Int’l Trade Comm’n,
    161 F. d 696, 705 (Fed. Cir. 1998).............................................................................................3

 Phillips v. AWH Corp.,
    415 F.3d 1303 (Fed. Cir. 2005) (en banc) ...............................................................................18

 Prolifiq Software Inc. v. Veeva Sys., Inc.,
    C.D.C.A. Case No. 13-cv-03644 SI, 2014 U.S. Dist. LEXIS 108630 (N.D. Cal. Aug.
    6, 2014) ............................................................................................................................5, 6, 14

 The Dow Chemical Co. v. NOVA Chemicals Corp. et al.,
    2015 U.S. App. LEXIS 15191 (Aug. 28, 2015).........................................................................3

 OTHER CASES

 Certain Asian-Style Kamaboko Fish Cakes,
    Inv. No. 337-TA-378, Commission Notice, 1996 WL 1056341 (Sept. 25, 1997) ....................2

 Certain Lens-Fitted Film Packages,
    Inv. No. 337-TA-406, Order No. 7 at 3 (July 10, 1998)............................................................2

 In the Matter of Certain Optical Disk Controller Chips & Chipsets,
     Inv. No. 337-TA-523, Order No. 75 (June 27, 2005) ................................................................2

 FEDERAL STATUTES

 35 U.S.C. 112 ¶ 2...............................................................................................................26, 27, 28


                                                                        i
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 6 of 213 PageID #: 3190



 35 U.S.C. § 112................................................................................................................................3

 35 U.S.C. § 112................................................................................................................................3

 35 U.S.C. § 112................................................................................................................................1

 35 U.S.C. § 112 ¶ 2................................................................................................................ passim

 ¶ 2 of 35 U.S.C. § 112......................................................................................................................1

 RULES

 Fed. R. Civ. P. 56(c) ........................................................................................................................2

 Rule 210.18 ......................................................................................................................................1

 Rule 210.18(b) .................................................................................................................................2




                                                                         ii
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 7 of 213 PageID #: 3191



          Pursuant to Rule 210.18 and Ground Rule 3, Respondents H & M Hennes & Mauritz L.P.

 and H & M Hennes & Mauritz AB (collectively, “H&M”), by and through undersigned counsel,

 move for summary determination of invalidity of each of the following of the asserted claims of

 the remaining Asserted Patents on the basis of indefiniteness pursuant to 35 U.S.C. §1121:

      ASSERTED PATENTS                     INVALID ASSERTED CLAIMS DUE TO INDEFINITENESS
     6,140,602                     1, 14, 15, 73, 83, 85, 99, 112, 120, 122-124, 141-143
     6,819,972                     1, 2, 4-6, 11, 12, 17-19, 63, 64, 72, 77, 78, 92-95
     6,664,505                     1, 49-51

 Each of these claims (the “Indefinite Claims”) contains at least one term that fails to meet the

 legal standard for definiteness.2 The ‘602 Patent and ‘972 Patent each include claim terms that

 are left solely to the subjective aesthetic determination of a user: what is “undesirable” and what

 is “imperfect”? The ‘972 Patent further includes claim terms that the inventors themselves

 coined for the purposes of the patent, but then failed in any way to clearly define: “effective

 applied energy,” “effective applied power,” and “effective applied power levels.” And the

 asserted claims of the ‘505 Patent each include the hopelessly vague claim term “mathematical

 operation” – with no limits as to what the claimed “mathematical operation” might include.

          A patent’s specification must “conclude with one or more claims particularly pointing out

 and distinctly claiming the subject matter which the applicant regards as [his] invention.” 35

 U.S.C. § 112 ¶ 2.3 The Supreme Court recently reiterated that a patent claim is invalid for failing


 1
       This Motion addresses all the remaining asserted claims except claims 56-59 of the ‘972 Patent. H&M asserts
       that claims 56-59 of the ‘972 Patent are invalid, but for reasons that are not addressed in this motion.
 2
       Respondents submitted briefing on the same claims and the same theories of invalidity as part of claim
       construction. Respondents’ Opening Claim Construction Brief, §§ V(B)(2), V(B)(5), V(D), V(E)(1), and
       V(E)(3) (EDIS Doc. ID No. 549145 (Jan. 9, 2015)); Respondents’ Rebuttal Claim Construction Brief, §§
       III(A)(2), III(A) (5), III(B), III(C)(2), and III(C)(3) (EDIS Doc. ID No. 560482 (July 10, 2015)). At the time
       of the submission of this motion, a claim construction ruling has not yet been issued.
 3
       Paragraph 2 of 35 U.S.C. § 112 was replaced with newly designated § 112(b) when §4(c) of the America
       Invents Act, Pub.L. No. 112-19, took effect on Sept. 16, 2012. Because the applications resulting in the

                                                           1
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 8 of 213 PageID #: 3192



 to meet this requirement of “definiteness” if it “fail[s] to inform, with reasonable certainty, those

 skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, 134 S.

 Ct. 2120, 2124 (2014). As set forth in further detail below and in the exhibits submitted

 herewith, the claim terms included in each of the Indefinite Claims fail to meet this standard, and

 H&M respectfully requests that a summary determination be entered finding them invalid as

 indefinite pursuant to 35 U.S.C. § 112 ¶ 2.

 I.       LEGAL STANDARD: SUMMARY DETERMINATION

         Summary determination is appropriate where the “pleadings and any depositions,

 answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

 there is no genuine issue as to any material fact and that the moving party is entitled to a

 summary determination as a matter of law.” Rule 210.18(b). Summary determination under

 Rule 210.18(b) is analogous to summary judgment under Fed. R. Civ. P. 56(c). Certain Asian-

 Style Kamaboko Fish Cakes, Inv. No. 337-TA-378, Commission Notice, 1996 WL 1056341 at

 16 (Sept. 25, 1997) (Westlaw pagination). Therefore, federal case law interpreting Rule 56(c) is

 useful in determining whether summary determination is appropriate.

         When seeking summary determination, the moving party carries the initial burden of

 demonstrating the absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477

 U.S. 317, 323 (1986). To determine whether the party has met this burden, “the [ALJ] must

 accept all evidence presented by the non-movant as true, must view all of the evidence in the

 light most favorable to the non-movant and must draw all justifiable inferences in favor of the

 non-movant.” Certain Lens-Fitted Film Packages, Inv. No. 337-TA-406, Order No. 7 at 3 (July

 10, 1998) (citations omitted). The moving party is entitled to summary determination “[w]hen


      patents at-issue in this Investigation were filed before that date, this Motion refers to the pre-AIA version of
      §112. The relevant statutory language is the same.

                                                            2
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 9 of 213 PageID #: 3193



 the record taken as a whole could not lead a rational trier of fact to find for the non-moving

 party.” In the Matter of Certain Optical Disk Controller Chips & Chipsets, Inv. No. 337-TA-

 523, Order No. 75 (June 27, 2005) (citations omitted).

         Here, H&M seeks summary determination on issues that are questions of law: that the

 Indefinite Claims are invalid for failing to meet the definiteness requirements pursuant to 35

 U.S.C. § 112 ¶ 2. “A determination of claim indefiniteness is a legal conclusion that is drawn

 from the court’s performance of its duty as the construer of patent claims.” Personalized Media

 Communications, L.L.C. v. Int’l Trade Comm’n, 161 F. d 696, 705 (Fed. Cir. 1998) (applying

 pre-Nautilus standard for indefiniteness); see also, The Dow Chemical Co. v. NOVA Chemicals

 Corp. et al., 2015 U.S. App. LEXIS 15191 at *7-8 (Aug. 28, 2015) (noting that indefiniteness is

 a question of law).

 II.     LEGAL STANDARD: INDEFINITENESS

         Under 35 U.S.C. § 112, a patent’s specification must “conclude with one or more claims

 particularly pointing out and distinctly claiming the subject matter which the applicant regards as

 [his] invention.” 35 U.S.C. § 112. ¶ 2. Affirming the importance of providing “clear notice of

 what is claimed,” the Supreme Court recently articulated the applicable legal standard under

 Section 112 ¶ 2: “[A] patent is invalid for indefiniteness if its claims, read in light of the

 specification delineating the patent, and the prosecution history, fail to inform, with reasonable

 certainty, those skilled in the art about the scope of the invention.” Nautilus, 134 S. Ct. at 2124

 (emphasis added). Indefiniteness under section 112 is a “delicate balance”: “[o]n the one hand,

 the definiteness requirement must take into account the inherent limitations of language. Some

 modicum of uncertainty, the Court has recognized, is the ‘price of ensuring the appropriate

 incentives for innovation.’” Id. at 2128. At the same time, a patent must be precise enough to

 afford clear notice of what is claimed, thereby “appris[ing] the public of what is still open to
                                                    3
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 10 of 213 PageID #: 3194



  them.” Id. Otherwise, there would be a “zone of uncertainty which enterprise and

  experimentation may enter only at the risk of infringement claims.” Id. at 2129.

         The Federal Circuit has applied Nautilus in finding patent claims invalid for being unduly

  subjective, holding the “[t]he claims, when read in light of the specification and the prosecution

  history, must provide objective boundaries for those of skill in the art.” Interval Licensing LLC

  v. AOL, Inc., 766 F. 3d 1364, 1371 (Fed. Cir. 2014). “[T]here is an indefiniteness problem if the

  claim language might mean several different things and no informed and confident choice is

  available among the contending definitions.” Id. (quoting Nautilus, 134 S. Ct. at 2130 & n. 8)

  (internal quotation marks omitted).

         In Interval Licensing, the Federal Circuit found the term “unobtrusive manner” to be

  indefinite, noting that this was a term of degree, “purely subjective,” and that “[t]he hazy

  relationship between the claims and the written description fail[ed] to provide the clarity that the

  subjective claim language need[ed].”Id. at 1370-74. The district court observed that the term

  “unobtrusive manner” was “highly subjective and, on its face, provides little guidance to one

  skilled in the art . . . and the claim language offers no objective indication of the manner in which

  content images are to be displayed to the user.” Id. at 1371. The Federal Circuit agreed with the

  district court, observing that “whether something distracts a user from his primary interaction

  depends on the preferences of the particular user and the circumstances under which any single

  user interacts with the display.” Id. As discussed below, many of the Indefinite Claims are

  purely subjective, and thus fail to provide the requisite certainty to someone with skill in the art

  as to what is claimed in the Asserted Patents.

         The Federal Circuit has also found claims terms that “are completely dependent on a

  person’s subjective opinion” to be indefinite, even under the narrower “insolubly ambiguous”



                                                    4
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 11 of 213 PageID #: 3195



  standard for indefiniteness that was applied prior to the Supreme Court’s decision in Nautilus.

  Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342 (Fed. Cir. 2005) abrogated on other

  grounds by Nautilus, 134 S. Ct. at 2130. In Datamize, the Federal Circuit found the claim term

  “aesthetically pleasing” to be indefinite because it lacked “a workable objective standard.” Id. at

  1350. More specifically, the Federal Circuit instructed – again, under the even more restrictive

  “insolubly ambiguous” standard for finding claim terms indefinite – that:

         The scope of claim language cannot depend solely on the unrestrained, subjective
         opinion of a particular individual purportedly practicing the invention. Some
         objective standard must be provided in order to allow the public to determine the
         scope of the claimed invention. Even if the relevant perspective is that of the
         system creator, the identity of who makes aesthetic choices fails to provide any
         direction regarding the relevant question of how to determine whether that person
         succeeded in creating an “aesthetically pleasing” look and feel for [the device at-
         issue]. A purely subjective construction of “aesthetically pleasing” would not
         notify the public of the patentee’s right to exclude since the meaning of the claim
         language would depend on the unpredictable vagaries of any one person’s opinion
         of the aesthetics. While beauty is in the eye of the beholder, a claim term, to be
         definite, requires an objective anchor. Thus, even if we adopted a completely
         subjective construction of “aesthetically pleasing,” this would still render [the
         patent at-issue] invalid.

  Id. at 1350-51 (internal citations omitted).

         Recent district court decisions are to the same effect. For example, in Prolifiq Software

  Inc. v. Veeva Sys., Inc., the Northern District of California recently found patent claims using the

  term “differently versioned” to be indefinite. Prolifiq Software Inc. v. Veeva Sys., Inc., C.D.C.A.

  Case No. 13-cv-03644 SI, 2014 U.S. Dist. LEXIS 108630 at *16-20 (N.D. Cal. Aug. 6, 2014).

  That the patent specification provided “clear examples” of differently versioned content elements

  was not sufficient to provide “an objective standard for determining what is meant by the term

  ‘differently versioned.’” Id. at *19.

         [T]o determine the scope of a claim, a person skilled in the art must know not
         only what falls inside the scope of the claim term, but also what falls outside of it.
         This knowledge provides a person skilled in the art with the boundaries of the
         invention . . . . Stating examples of differently versioned digital content elements
                                                   5
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 12 of 213 PageID #: 3196



         only provides information about when something is a differently versioned digital
         content element, but it does not provide information about when something is not
         a differently versioned digital content element. Thus, the examples do not
         necessarily provide information about what falls outside the scope of the claims.

  Id. at * 20-21. The district court found that claim language relying solely on the unrestrained,

  subjective opinion of an individual practicing the invention would fail to provide a person skilled

  in the art with the “reasonable certainty” required under the Supreme Court’s test for

  indefiniteness as articulated in Nautilus. Id. at *17. As set forth in further detail below, the

  Indefinite Claims fail to meet the standard for definiteness for the same reasons.

  III.    BACKGROUND OF THE TECHNOLOGY

         A.      Summary of The Asserted Patents.

         Three patents remain at-issue in this Investigation: U.S. Patent No. 6,140,602 (“the ‘602

  Patent”), U.S. Patent No. 6,819,972 (“the ‘972 Patent”), and U.S. Patent No. 6,664,505 (“the ‘505

  Patent”) (the “Asserted Patents”). The Asserted Patents contain 367 total claims, of which

  Complainants currently assert the following against H&M (the “Asserted Claims”):

     ASSERTED PATENTS                     ASSERTED CLAIMS OF THE ASSERTED PATENTS
   6,140,602                   1, 14, 15, 73, 83, 85, 99, 112, 120, 122-124, 141-143
   6,819,972                   1, 2, 4-6, 11, 12, 17-19, 56-59, 63, 64, 72, 77, 78, 92-95
   6,664,505                   1, 49-51

  Complainants Revolaze, LLC’s and Technolines, LLC’s Fourth Supplemental Objections and

  Responses to Respondents’ First Set of Joint Interrogatories, Supplementing Interrogatory No. 1

  (Exhibits O-R). The purported inventions disclosed in each of the Asserted Patents – the earliest

  of which was filed on April 29, 1997 – generally relate to methods of controlling a laser to form

  certain effects on materials, such as denim.




                                                    6
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 13 of 213 PageID #: 3197



         For example, the following figure is taken from the ‘602 Patent:




  Exhibit 1, ‘602 Patent, Figure 4. As described by the inventors, “FIGS. 1 through 9 are

  schematic views of a laser method of forming designs on thin fabrics and leathers in accordance

  with this invention…FIG. 4 illustrates a method in which a mirror is moved to direct the laser

  beam onto the surface of the fabric.” ‘602 Patent, Col. 2:25-29, 2:39-41. As further described in

  the specification and claims of the ‘602 Patent, the claimed method(s) recite the control of

  certain operating parameters to control the laser, such as speed. See e.g., ‘602 Patent, Col. 1:54-

  59 (“The method uses a laser beam to slightly penetrate the surface of the product at a controlled

  specific speed. The laser beam is directed at the product either directly or through mirrors,

  shutters or lenses. The speed of the laser with beam relative to the surface of the product is

  controlled within a predetermined range”). The parameters are controlled to transfer a design to

  fabrics while “overcoming the technical barriers of carbonization, complete melting and/or burn-

  through.” ‘602 Patent, Col. 2:1-2.

         In most of the asserted claims of the ‘602 Patent, the method involves determining and

  using a laser speed that is greater than a minimum (sometimes referred to as “threshold”) speed

  but below a maximum speed. See e.g., ‘602 Patent, Claims 1, 14, 15, 73, 83, 85, 99, 112, 120-

  124, 141-143. The threshold speed is a laser speed below which the laser will move too slowly

                                                   7
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 14 of 213 PageID #: 3198



  relative to the material and cause what the claims call “undesired” effects on the material. See

  e.g., ‘602 Patent, Col. 3:45-49, Claim 1. The maximum speed is a laser speed above which the

  laser will move to quickly relative to the material and will not form what some of the claims

  recite as a “desired” change to the material. See e.g., ‘602 Patent, Col. 3:47-51, Claim 1.

         The ‘505 Patent contains similar figures and descriptions:




  Exhibit 2, ‘505 Patent, Figure 1, Col. 1:45-50 (“FIG. 1 shows a block diagram of the basic

  system of the present invention including the processor, and the marking device being a laser”).

  According to the inventors, the ‘505 Patent “teaches additional tools and techniques intended for

  controlling a laser to produce an output beam that changes the look of a specified garment or

  material in a new way,” this time using a “mathematically-based process.” ‘505 Patent, Col.

  1:30-36. Much like the ‘602 Patent, the ‘505 Patent specification describes controlling the laser,

  where the “user can interact with the effect selection by entering parameter values, modifying

  looks and producing a final pattern to be written on to the material.” ‘505 Patent, Col. 2:60-63.

         The method recited in each of the asserted claims of the ‘505 Patent involve performing

  what the claims call a “mathematical operation” based on input parameters to form “values

  which are individualized for each of a plurality of areas.” ‘505 Patent, Claims 1, 49-51. The

  method then involves using the formed values to control a laser to “change a look” of a textile


                                                  8
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 15 of 213 PageID #: 3199



  material. Id.

         The ‘972 Patent contains similar figures and descriptions:




  Exhibit 3, ‘972 Patent, Figure 2, Col. 3:17 (“FIG. 2 shows a controllable lasing system”).

  Similar to the ‘602 Patent and the ‘505 Patent, the purported inventions in the ‘972 Patent are

  described by the inventors as “new laser scribing devices and techniques to simulate specified

  worn looks on fabrics and garments.” ‘972 Patent, Col. 2:42-45. “These worn looks can include

  abrasion effects which simulate the look of a worn garment, whisker effects, frayed effects.”

  ‘972 Patent, Col. 3:30-32. This time, the inventors purport to “introduce” a concept they coin as

  “effective applied power” and/or “effective applied energy,” which is controlled such that it

  changes the look of textile materials. ‘972 Patent, Col. 3:40-65. According to the inventors,

  effective applied energy “includes the amount of energy that is effectively applied to an area of a

  material. That area can be any size or shape. The ‘effective applied energy’ can include

  EDPUT, but also includes changing scan line speed, power level or speed level or duty cycle

  level of the laser. It includes changing the distance of the laser to the material, which can

  defocus the laser, and thereby change the EDPUT. It also includes effective applied power being

  applied in multiple sessions or times, by applying multiple passes, e.g., of fixed power etc. The

                                                    9
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 16 of 213 PageID #: 3200



  effect is to apply more energy to some areas than to others.” Id.

         The asserted claims of the ‘972 Patent generally involve controlling the laser by using

  stored information concerning an “effective applied power” or an “effective applied energy.”

  See e.g., ‘972 Patent, Claims 1, 2, 4-6, 11, 12, 17-19, 63, 64, 72, 77, 78, 93-95. In some

  instances, the laser is controlled to form a pattern on the material (see e.g., claims 1, 56, and 78),

  while in other instances the laser changes the color of the material (see e.g., claims 72 and 92).

  In some instances, the claims methods involve storing information about “effective applied

  power levels” to be applied by a laser during its scan lines. See ‘972 Patent, Claim 1. In some

  instances, the methods also involve controlling the scan lines by controlling an “energy density

  per unit time” that “depends on [the] effective applied power levels.” See e.g., id. And in some

  instances, the scan lines will have “levels of effective applied power which change within a

  single scan line.” Id. In some instances, the claimed methods involve defining a pattern by

  “selecting a plurality of areas on a display” and then “associate[ing] a level of abrasion with each

  of the plurality of areas.” See e.g., ‘972 Patent, Claim 56.

         B.       Prior Use of Laser Technology.4

         The Asserted Patents are not the first examples of the use of lasers to mark, etch, or

  otherwise create effects on things. The prior art – some dating to the 1980s – is filled with

  examples of using lasers to do exactly that. See e.g., U.S. Patent No. 4,847,184 to Taniguchi, et

  al., (June 11, 1989) (method of using a laser to transfer an image onto a substrate that is

  carbonizable or discolorable); U.S. Patent No. 4,861,620 to Azuma et al. (August 29, 1989)

  (method laser marking using a pigment coating and a focused laser beam to affect the internal

  4
      The prior art to the Asserted Patents is not limited to that which is identified here in this Motion. The summary
      set forth in this section is included solely for purposes of context in connection with the indefiniteness analysis
      set forth herein. H&M’s assertions of invalidity as to all of the remaining Asserted Claims for all of the
      remaining Asserted Patents on the basis of invalidity in light of prior art are the subject of anticipated expert
      testimony and separate motions for summary determination.

                                                           10
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 17 of 213 PageID #: 3201



  molecular structure of the coating to change pigment color); U.S. Patent No. 4,901,089 to Bricot

  (February 13, 1990) (method and device for recording pictures by laser involving ablation of top

  layer out of several placed on a substrate); U.S. Patent No. 5,017,423 to Bossman et al. (May 21,

  1991) (method of engraving a pattern onto a substrate to form a pattern) (collectively attached

  hereto as Exhibit 4).

         The Asserted Patents are also not the first examples of the use of lasers to mark fabrics

  and textiles, such as denim. For example, the following figure is taken from U.S. Patent No.

  5,567,207 to Lockman, et al. (October 22, 1996), titled “Method for Marking and Fading

  Textiles with Lasers”:




  Exhibit 5, ‘207 Patent, Figure 1. The applicants for the ‘207 Patent – issued six months prior to

  the filing of the first of the Asserted Patents – described their invention as relating to “using

  lasers to simulate conventional laundering techniques, such as stone washing, echo ball washing

  and acid washing without the use of water or chemicals.” ‘207 Patent, Col. 1:7-11. More

  particularly, the applicants for the ‘207 Patent described their invention as “a method where

  intense laser radiation is directed onto a pre-dyed textile material such as denim.” ‘207 Patent,

                                                    11
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 18 of 213 PageID #: 3202



  Col. 1:21-23.

          As is clear from at least this disclosure, the identification and control of laser operating

  parameters was also well known before the filing dates of any of the Asserted Patents. The

  applicants for the ‘207 Patent discussed the control and adjustment of various laser parameters,

  including laser speed, as follows:

          The laser parameters such as wavelength, average power, pulse duration, power
          density, and scan speed are adjusted to provide efficient absorption into the dye
          components of the textile material…The laser beam scan rate, power density,
          average power, pulse width, and repetition rate are synchronized to the speed of
          the textile material such that the desired fading patter is created.

  ‘207 Patent, Col. 1:23-43.

          Even before the ‘207 Patent, the control of laser operating parameters, such as power and

  relative speed, was known when using lasers with fabrics. See, Exhibit 6, Soviet Union Patent

  SU 1,559,794 to Grigoryan et al., titled “Method of Making Patterns on Long Material”

  (December 22, 1989) (original and translation included). The disclosure in this patent from the

  late ’80s describes the inventions as “pertain[ing] to manufacturing processes for textile,

  garment, and leather production.” Id., p. 1 (translation). The disclosure goes on to state:

          The exposure conditions, including the laser output power, the radiation
          wavelength, and the relative travel speeds of the laser beam and the work
          material, were chosen so as to obtain the required results. For example, no visible
          pattern is obtained if the laser output power is less than 10W or if the relative
          travel speed is greater than 1 m/s. Conversely, the material is completely
          destroyed if the laser output power is greater than 100W or if the relative travel
          speed is less than 0.1 m/s.

  Id., p. 2 (translation).




                                                    12
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 19 of 213 PageID #: 3203



  IV.     ALL CLAIMS IN THE ‘602 AND ‘972 PATENTS THAT RECITE AN ELEMENT
          RELYING ON THE SUBJECTIVE AESTHETIC DETERMINATION OF THE
          USER AS TO WHAT IS “UNDESIRED” OR “UNDESIRABLE” ARE
          INDEFINITE.

         A.      The “Undesired” And “Damage” Claim Terms In The ‘602 Patent Are
                 Subjective, And Are Indefinite Under Section 112, ¶ 2.

         Claim 1 of the ‘602 Patent is directed to “a method of using a laser for forming a design

  on a product,” comprising “determining … a threshold speed below which at least one of

  carbonization, undesired burn through or undesired melting of the material of the product will

  occur…” ‘602 Patent, Claim 1. The terms “undesired” and “undesirable” are used in similar

  fashion in claim 73 (“…determining, for said specific material, a threshold speed of scanning for

  said laser, below which undesired damage to the material will be caused…”), claim 99 (“…that

  will cause a desired structural change of the material without undesired damage to the

  material…”), claim 112 (“…determined minimum operating speed for the material being used at

  which undesired damage to the material will be formed…”), claim 120 (“…to form a pattern in

  the material which changes the material without undesirably damaging the material…”), and

  claim 141 (“…causes a pattern which can be seen to be formed in the material without

  undesirably damaging the material…”).

         As explained by Respondents’ expert, Dr. Cole (and not disputed by Complainants’

  expert), the terms “undesired” and “undesirable” do not have generally accepted meanings to one

  of ordinary skill in the art. Exhibit 7, Opening Expert Report of Christine W. (Jarvis) Cole, Ph.

  D. on Claim Construction Issues, December 19, 2014 (“Cole Report”), ¶ 51; Exhibit 8, Rebuttal

  Expert Report of Frank Pfefferkorn, Ph. D Regarding Claim Construction Issues, January 16,

  2015 (“Pfefferkorn Report”) ¶¶ 52-59. Rather, according to Dr. Cole, what is “undesirable” is

  an inherently subjective concept, “the meaning of which is determined by individual opinion.”

  Cole Report, ¶¶ 51-52. And the direction in the ‘602 Patent as to which effects are to be avoided

                                                  13
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 20 of 213 PageID #: 3204



  pursuant to the claim language is inconsistent, providing no further clarity as to what is included

  – or what is not included – in the scope of the “undesired” claims. Id., ¶¶ 53-58. Neither the

  ‘602 Patent nor the prosecution history provide any objective standard for determining the

  “undesired” or “undesirable” effects that the claims instruct a user to avoid. Rather, the intrinsic

  evidence provides contradictory direction as to what might (or might not) be included within the

  scope of “undesirability” as recited by the claims of the ‘602 Patent.

         One federal district court reviewing similarly subjective terms in the wake of Nautilus

  noted that claim language relying solely on the unrestrained, subjective opinion of an individual

  practicing the invention fails to provide a person skilled in the art with the “reasonable certainty”

  required under the Supreme Court’s test for indefiniteness. Prolifiq, 2014 U.S. Dist. LEXIS

  108630 at *15-28; see also Datamize LLC, 417 F. 3d at 1350 (finding the claim term

  “aesthetically pleasing” indefinite insofar as “it is completely dependent on a person’s subjective

  opinion”). As set forth in further detail below, independent claims 1, 73, 99, 112, 120, and 141of

  the ‘602 Patent are invalid for the same reason. And because the remaining asserted claims from

  the ‘602 Patent all depend on the above-referenced independent claims (claims 14, 15, 83, 85,

  122-124, 14-143) and add no further objective clarification to what is “undesired,” the remaining

  asserted dependent claims are also invalid as indefinite under 35 U.S.C. § 112 ¶ 2.

                 1.      A Person Skilled in the Art Would Consider the Scope Of What Kind Of
                         Damaging Effects Are “Undesirable” As Claimed In The ‘602 Patent To
                         Be Determined By Subjective Opinion.

         As described by Respondents’ expert, Dr. Cole, the terms “undesired” and “undesirable”

  are subjective terms that do not have a generally accepted meaning to one with ordinary skill in

  the art. Cole Report, ¶¶ 51-52. Similarly, Dr. Cole explains (and Dr. Pfefferkorn does not

  dispute) that the terms “damage” and “damaging” do not have a single meaning to one with

  ordinary skill in the art. Cole Report, ¶ 55; Pfefferkorn Report, ¶¶ 52-59. Rather, there are a
                                                   14
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 21 of 213 PageID #: 3205



  number of different types of known “damage.” Cole Report, ¶ 55. For example, in the

  application of a laser to a material such as denim, photodecomposition of the indigo dye may

  result in either a color change, or complete or partial evaporation of the indigo dye. Id. The

  application of a laser to a material may also result in abrasion that reduces the diameter of the

  yarns in the material. Id. However, these types of damage are not described in the ‘602 Patent,

  and it is unclear whether any of these types of damage that would be known to one of ordinary

  skill in the art would meet the claim limitations reciting “damage.” Id.

           Further, the ‘602 Patent, its specification, and the prosecution history provide no further

  clarity to one of ordinary skill in the art at the time of the filing of the patent to give any certainty

  about the scope of the claimed damage – whether “undesired” or not – to the material that the

  claims purport to avoid. Id., ¶¶ 53-58. Rather, the ‘602 Patent seems only to confirm that some

  types of “damage” could be both desirable and undesirable, thereby confirming the inherently

  subjective nature of what kinds of effects fall within the scope of being “undesirable.” Id., ¶¶

  56-57.

                  2.      There Is No Guidance In The Intrinsic Evidence As To What Falls Within
                          – Or Does Not Fall Within – The Scope Of The “Undesired” Or
                          “Damage” Claim Terms.

           There is no specific definition of the terms “undesired,” “undesirable” or “damage” set

  forth in the ‘602 Patent. In fact, the term “damage” appears nowhere in the specification of the

  ‘602 Patent. And term “undesirable” appears only once, but is not used to modify the “burn

  through,” “damage,” or other effects referenced by the claims. Instead, it appears in the

  Background of the Specification describing prior art uses of lasers in the fabric industry:

           When such use was attempted, the laser beam caused carbonization, complete
           melting, and/or burn through at the point of contact. This resulted in complete
           penetration and the formation of an undesirable hole or defect in the fabric or
           leather.


                                                     15
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 22 of 213 PageID #: 3206



  ‘602 Patent, Col. 1:35-40. The specification and prosecution history of the ‘602 Patent in some

  places go to great effort to distinguish the purported invention from such prior uses of lasers and

  various apparently “undesired” or “damaging” effects such as holes or defects.

         For example, the specification states that the claimed invention (i.e., the “specific

  identification and control of speed”) provides “the keys to preventing carbonization, complete

  melting and/or burn-through of the fabric.” Id., Col. 3:37-40. The specification goes further to

  state that “[i]t has been discovered that there is a Critical Operating Speed above which the

  propensity to not form a design on the fabric increases, and below which the propensity to cause

  burn-through, complete melting and/or carbonization increases.” Id., Col. 4:29-33.

         The prosecution history also emphasizes this distinction over prior uses of lasers. In

  distinguishing over prior art cited by the Examiner, the Applicants amended their claims to add

  the “without undesireably [sic] damaging” claim terms in their April 27, 1997 Response.




  Complaint, App. C, ‘602 File History, Response to Office Action dated 4/27/1997, p. 51 (EDIS

  Doc. ID No. 540354 (Aug. 18, 2014) (attached to public version of original complaint)). The

  applicants further explained that their invention identified the special parameters that allow a

  design to be formed on a product without damage to the product:




                                                   16
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 23 of 213 PageID #: 3207




  Id., p. 52. Thus, the Applicants argued that the ‘602 Patent differs from other uses of lasers in

  that it identifies the relative speed between the material and the laser as being the critical

  parameter to control to form a graphic on the material while preventing damage to the material:




  Id., p. 53.

          In some cases, the claims read somewhat consistently with these descriptions of avoiding

  complete carbonization, burning and other “damage” to the material. For example, claim 1

  recites a method of using a laser, including “…a threshold speed below which at least one of

  carbonization, undesired burn through or undesired melting of the material of the product will

  occur…” ‘602 Patent, Claim 1 (emphasis added). Claim 53 recites a method of forming a

  discontinuous design on a material, including “…a threshold speed where the laser beam will

  damage the material by one of undesirably fully penetrating the material, carbonization of the

  material, melting, or burn-through of the material….” Id., claim 53 (emphasis added). And

  Claim 93 recites a method of forming a pattern on fabric material, including a “critical operating


                                                    17
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 24 of 213 PageID #: 3208



  speed being one where a laser beam forms a desired pattern on said material without damaging

  the material in an undesired way.” Id., claim 93 (emphasis added).5

         What remains unclear based on the intrinsic evidence, however, is what, exactly,

  constitute these “undesired” and “damaging” effects. Indeed, the patent itself suggests that at

  least some damage to the fabric is both intended and desired. The Detailed Description of the

  Preferred Embodiment states that the “designs are formed by impingement of the laser beam on

  the surface of the thin fabric or leather. The laser beam destroys or changes a small portion of

  the material or dye . . . . The laser beam can form a design on the material by destroying,

  melting, shrinking, rumpling, crumpling, creping, watering, or crimping the material.” ‘602

  Patent, Col. 6:9-19 (emphasis added).

         This inconsistency even appears within the claims. For example, claim 99 requires

  determining “a radiation source power and speed of movement of an output of radiation source

  over the material that will cause a desired structural change without undesired damage to the

  material.” Id., claim 99. As explained by Dr. Cole, however, a person of ordinary skill in the art

  would understand that the claimed “desired structural change” is a desired form of damage to the

  material. Cole Report, ¶¶ 55-57. Yet the very same claim element limits the scope of the claim

  to causing such damage “without undesired damage.” ‘602 Patent, claim 99. Again, however,

  the patent is silent as to what, exactly, constitutes “undesired damage.”

         The internal inconsistencies within the ‘602 Patent, its specification and prosecution

  history confirm Dr. Cole’s opinion that one with ordinary skill in the art would understand the

  terms “undesired” and “undesirable” damage to be determined solely by individual opinion. The

  5
      Claims 53 and 93 of the ‘602 Patent are not asserted claims. The use of language in the patent as a whole,
      however, is relevant to the interpretation of the meaning of individual claim terms. Phillips v. AWH Corp., 415
      F.3d 1303, 1313 (Fed. Cir. 2005) (en banc) (“Importantly, the person of ordinary skill in the art is deemed to
      read the claim term not only in the context of the particular claim in which the disputed term appears, but in the
      context of the entire patent, including the specification”).

                                                          18
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 25 of 213 PageID #: 3209



  intrinsic evidence provides no objective standard for determining what kind of damage is

  intended and desired, versus what kind of damage to the material is “undesired.” For these

  reasons, the asserted claims of the ‘602 Patent fail to provide one of skill in the art with any

  certainty about the scope of the claimed invention. Nautilus, 134 S. Ct. at 2128 (noting that a

  patent must be precise enough to afford clear notice of what is claimed, thereby “appris[ing] the

  public of what is still open to them”).

                   3.    The Examples in the ’602 Patent Do Not Change the Subjective Nature Of
                         What Is – Or What Might Not Be – “Undesired.”

          Complainants’ expert, Dr. Pfefforkorn, suggests that the ’602 Patent contains “objective

  direction” for determining what might constitute the “undesired” effects that the asserted claims

  of the ’602 Patent instruct a user to avoid. Pfefferkorn Report, ¶¶ 55-59. In support of this

  opinion, Dr. Pfefferkorn points to the definitions of “threshold speed” and “critical operating

  speed,” and to Tables 1 and 2 in the specification. Id., ¶¶ 56-58. These, Dr. Pfefferkorn

  suggests, are sufficient to provide “direction to one of ordinary skill in the art as to the objective

  factors that will result in the intended level of carbonization for a given material in Tables 1 and

  2.” Id., ¶ 59.

          As a preliminary matter, this is precisely the argument that was rejected in Prolifiq,

  finding that claims containing the term “differently versioned” were invalid as indefinite.

  Relying on Federal Circuit’s analysis of purely subjective claim terms in the Datamize opinion,

  the district court in Prolifiq found that just because the specifications of the patents at-issue in

  that case contained examples did “not mean that the patents provide an objective standard for

  determining what is meant by ‘differently versioned.’” Prolifiq, 2014 U.S. Dist. LEXIS 108630

  at *20 (applying post-Nautilus law).

          For example, the claims in Datamize could not have been saved simply by
          providing examples in the specification of items that are “aesthetically pleasing,”
                                                    19
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 26 of 213 PageID #: 3210



         such as a rose or a sunset. Providing examples of things that are generally
         considered “aesthetically pleasing” does not change the subjective nature of the
         term “aesthetically pleasing.”

  Id. Further, the court specified that the scope of a claim is determined not just by what is

  included, but by what is not included:

         [T]o determine the scope of a claim, a person skilled in the art must know not
         only what falls inside the scope of the claim term, but also what falls outside of it.
         This knowledge provides a person skilled in the art with the boundaries of the
         invention. Indeed, to provide a person of skill in the art with the boundaries of the
         claims at issue, that person must know both when something is a differently
         versioned digital content element and when something is not a differently
         versioned content element. Stating examples of differently versioned digital
         content elements only provides information about when something is a differently
         versioned digital content element, but it does not provide information about when
         something is not a differently versioned content element. Thus, examples do not
         necessarily provide information about what falls outside the scope of the claims.

  Id. at 20-21 (emphasis added). The examples in the ’602 fail to provide sufficient definition to

  what might be “undesired” for exactly the same reasons.

         The ’602 Patent does provide broad definitions of “threshold speed” and “Critical

  Operating Speed.” These definitions more or less suggest there is some sort of “goldilocks”

  speed at which a laser may be operated that is somewhere between a speed that is so slow that

  “the laser beam fully penetrates the fabric and results in carbonization, complete melting, and/or

  burn-through” (’602 Patent, Col. 3:45-48, defining “Threshold Speed”) and a speed that is so fast

  that a “propensity to not form a design on the fabric increases” (’602 Patent, Col. 4:29-33). It is

  this “goldilocks” speed – not too slow, and not too fast – that the patent defines as a “Critical

  Operating Speed.” ’602 Patent, Col. 4:29-33.

         The ’602 Patent also provides some examples of speeds for some fabrics, which the

  patent suggests – within a certain degree of error – might fall within the range of these defined

  speeds. ’602 Patent, Tables 1 and 2. For reference, Table 1 is recreated in full below:



                                                   20
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 27 of 213 PageID #: 3211




  ’602 Patent, Col. 4:1-28. This list and these definitions are the sum total of what Dr. Pfefferkorn

  suggests contain the information necessary for a person of ordinary skill to determine what is

  “undesired.”

         What is notable is what information is not included in the specification. The list of

  fabrics included in the examples is obviously far from exhaustive – but the patent fails to provide

  any further explanation as to what the “goldilocks” speeds might be for any other fabrics.

  Nowhere in the definitions or tables to which Dr. Pfefferkorn points do the inventors define what

  is “undesired.” Nowhere is it explained what “designs” were purportedly created in the

  examples given in the Tables – or whether those designs, and those designs alone, constitute

  what might be “desired.” The patent never suggests that the ranges in Tables 1 and 2 are the

  ones that are used to obtain “desirable” results – or, conversely, whether straying outside of those

  ranges would result in something that is “undesired.” The claims in no way refer to any

  information contained in Tables 1 and 2, instead instructing a user to avoid something that is

  “undesired.” And Complainants, themselves, have never suggested that what is – or is not –

  included in the scope of “undesirable” effects that the claims require a user to avoid is limited to


                                                   21
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 28 of 213 PageID #: 3212



  speeds outside of those listed in Tables 1 and 2. Instead, Complainants merely suggest that these

  are examples, and that the “plain and ordinary meaning” of what is “undesired” should be

  applied to define the scope of the asserted claims.

         Even reading the specification in the manner suggested by the Complainants, the scope of

  the claims still does not appear to be limited in any way, and more or less amounts to pointing a

  laser at something, and if you achieve what you want to, you fall within the scope of claims. As

  a matter of law, that is simply not sufficient to meet the bar definiteness required under 35

  U.S.C. § 112 ¶ 2. Accordingly, H&M respectfully requests summary determination that claims

  1, 14, 15, 73, 83, 85, 99, 112, 120, 122-124 and 141-143 of the ‘602 Patent are invalid as

  indefinite under 35 U.S.C. §112, ¶ 2.

         B.      The “Undesirably Damage” Claim Term In Claims 2 and 4 Of The ‘972
                 Patent Is Subjective, And Is Indefinite Under Section 112, ¶ 2.

         Claim 2 of the ‘972 Patent uses language similar to the “undesirable” terms in the ‘602

  Patent described above, and is indefinite for the same reasons. Claim 2 is a dependent claim

  directed to a method including “a plurality of said effective applied power levels are values

  which do not undesirably damage a material.” ‘972 Patent, claim 2. Claim 4 depends on claim

  2, adding only that the material used for the claimed method is denim. ‘972 Patent, claim 4.

                 1.      The ’972 Patent Leaves the Scope of What Is Included in the Claim Term
                         “Undesirably Damage” Solely to the Subjective Determination of the
                         User.

         Much like the similar language used in the ‘602 Patent, the phrase “undesirably damage”

  does not appear in the specification of the ‘972 Patent, and what is or is not “undesirable” is

  entirely subjective in nature. Cole Report, ¶ 123. And, like the ‘602 Patent, the specification of

  the ‘972 Patent discusses potentially damaging effects to materials that appear to be both

  intended and unintended. Compare ‘972 Patent at Col. 3:43-44 (discussing “undesirably


                                                   22
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 29 of 213 PageID #: 3213



  burning, punching through or otherwise harming the textile material”) with Col. 7:3-5 (“higher

  EDPUTs may be associated with more aggressive abrasion patterns including fraying…”).

  However, the ‘972 Patent offers no further clarity about the definition of “damage” as that term

  is used in claim 2.

         The specification of the ‘972 Patent explains that “[t]he energy from the laser changes the

  look of the textile material without undesirably burning, punching through or otherwise harming

  the textile material. The basic operations of applying energy from a laser are described in U.S.

  Patent No. 5,990,444.” ‘972 Patent, Col. 3:41-46. The specification goes on to explain that:

         The EDPUT is of sufficient magnitude to fray the denim so that individual threads
         are exposed or actual holes are provided in the denim. This goes against the
         teaching in the above ‘444 patent, which teaches that punch through of the
         material is undesired. The specific ‘fraying’ effect, provides enough EPDUT to
         intentionally cause damage to the material, however in a controllable and desired
         fashion.

  Id., Col. 12:15-23 (emphasis added). The specification further explains that the laser used in the

  invention had been used in the prior art for cutting operations, and “[t]he expectation is that these

  higher power lasers would unintentionally damage the material. However, by adjusting the

  EDPUT, higher power lasers can safely be used.” Id., Col. 13:1-13:4.6 Thus, the patent

  contemplates that some potentially damaging effects to materials are intentional – but others are,

  apparently, unintentional.

         As Dr. Cole explains (and as not disputed by Dr. Pfefferkorn), “damage” does not have a

  single meaning to one of ordinary skill in the art. Cole Report, ¶¶ 55, 126; Pfefferkorn Report,

  6
      As Dr. Cole explains, it is unclear how, if at all, the apparently intentional “damaging” effects
      described in the ‘972 Patent differ from claim language from an earlier filed patent by the same
      inventors, which also describes some intentional effects that may – or may not – constitute
      undesirable “damage.” Cole Report, ¶¶ 133-134. For example, the earlier filed patent, U.S. Patent
      No. 5,990,444, also suggests that partial or complete carbonization and/or burnthrough is intended.
      ‘444 Patent, Col. 18:14-17. The ‘444 Patent also contemplates a “frayed look.” Id., Col. 1:16-22.
      It is unclear how these kinds of effects are distinct from those described – often with the same
      terminology – in the ‘972 Patent, filed years after the application leading to the ‘444 Patent.

                                                    23
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 30 of 213 PageID #: 3214



  ¶¶ 79-85). It is possible that “burning,” “punching through,” and “fraying” – words that are used

  in the specification of the ‘972 Patent – may all fall within the broader meaning of the term

  “damage” as used in the ‘972 Patent. However, the patent does not distinguish or otherwise

  define when such damage (whether intentional or not) might be “desired” or when such damage

  would fall within the scope of “undesirably damage” as recited in claim 2. Cole Report, ¶ 127.

         As one example, the specification of the ‘972 Patent describes worn looks that can be

  produced using the patented method, including “abrasion effects which simulate the look of a

  worn garment, whisker effects, frayed effects, as well as any other effect which is produced on a

  garment or other product made from a textile material and which makes the textile material look

  more like a used textile material.” ‘972 Patent, Col. 3:30-35. According to the specification, this

  is accomplished because “[t]he applied energy from the laser changes the look of the textile

  material without undesirably burning, punching through, or otherwise harming the textile

  material.” Id., Col. 3:40-44.

         However, the ‘972 Patent provides no details or objective way to measure at what point a

  laser may – or may not – be “undesirably damaging” a material during this process of using a

  laser to simulate a “worn look.” Rather, the ‘972 Patent explicitly states that EDPUT control is

  “infinite and can vary a few percent to several thousand percent along each scanned line from

  one scanned line to another.” Id., Col. 7:13-16. As Dr. Cole confirms, an “infinite” number of

  options does not provide one with skill in the art with sufficient guidance on which subset of

  those options may fall within the scope of the “undesirably damage” limitation in Claim 2. Cole

  Report, ¶ 129. Claim 2 provides no further guidance, reciting only “a plurality of said effective

  applied power levels” that are “values that do not undesirably damage a material.” ‘972 Patent,

  claim 2.



                                                  24
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 31 of 213 PageID #: 3215



          A patent that describes possibly damaging effects to material as being both potentially

  intended and unintended, explicitly discloses an “infinite” number of options for achieving those

  effects, and provides no further guidance as to what subset of those options may result in

  “undesirably damaging” a material, does not provide a person of skill in the art with any

  certainty as to what would fall within – or what would be outside – the scope of claim 2. Cole

  Report, ¶ 132. This failure to provide any guidance as to what constitutes “undesirable damage”

  falls far short of the “zone of certainty” required under Nautilus. See Nautilus, 134 S. Ct. at

  2128.

                 2.      The Examples in the ’972 Patent Do Not Change the Subjective Nature Of
                         What Is – Or What Might Not Be – “Undesired.”

          Similar to the ’602 Patent, Complainants’ expert again suggests that the ’972 Patent

  contains “a variety of objective parameters to provide an objective indication as to what

  parameters to control and settings to utilize to result in desired levels of damage (i.e., the level of

  ‘damage’ necessary to create the intended effect or graphic.)” Pfefferkorn Report, ¶¶ 81-85. In

  support of this opinion, Dr. Pfefferkorn points to the discussions in the specification of laser

  parameters, and to tables 1-4 in the ’972 Patent. Id. These, Dr. Pfefferkorn suggests, are

  sufficient to provide “objective direction to one of ordinary skill in the art as to what constitutes

  ‘undesirable damage.’” Id., ¶ 85. For the same reasons discussed with respect to the “undesired”

  and “undesirably” claim terms in the ’602 Patent, these examples are not sufficient to meet the

  definiteness requirement in 35 U.S.C. § 112 ¶ 2.

          The ’972 Patent does discuss operating parameters, as Dr. Pfefferkorn suggests. And, as

  Dr. Pfefferkorn suggests, it also includes some examples contained in tables, such as a list of

  EDPUT values in Table 1. This table is recreated below:




                                                    25
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 32 of 213 PageID #: 3216




  ’972 Patent, Col. 6:20-62. However, the inventors explicitly declined to limit the scope of their

  claims to what is included in these tables. In fact, the EDPUT values in Table 1 are the very

  ones that the inventors stated “can increase by any desired amount.” ’972 Patent, Col. 7:10-11

  (emphasis added). And it is in reference to the values contained in this very table that the

  inventors further stated, “[t]he EDPUT control is thus infinite and can vary a few percent to

  several thousand percent along each scanned line and from one scanned line to another.” ’972


                                                  26
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 33 of 213 PageID #: 3217



  Patent, Col. 7:13-15 (emphasis added). As set forth above and noted by Dr. Cole, a patent that

  explicitly discloses an “infinite” number of options, and provides no further guidance as to what

  subset of those options may result in “undesirably damaging” a material, does not provide a

  person of skill in the art with any certainty as to what would fall within – or what would be

  outside – the scope of the claims.

         Once again, taken as a whole, the scope of what Complainants suggest their claims cover

  does not appear to be limited in any way, and more or less amounts to pointing a laser at

  something, such that if you achieve what you want to, you fall within the scope of claims. As a

  matter of law, that is simply not sufficient to meet the bar definiteness required under 35 U.S.C.

  § 112 ¶ 2. See e.g., Prolifiq, 2014 U.S. Dist. LEXIS 108630 at *20 (noting that, to determine the

  scope of a claim, “a person skilled in the art must know not only what falls inside the scope of

  the claim term, but also what falls outside of it,” and providing examples does not necessary

  change the subjective nature of a claim term). Accordingly, H&M respectfully requests

  summary determination that claims 1, 14, 15, 73, 83, 85, 99, 112, 120, 122-124 and 141-143 of

  the ‘602 Patent are invalid as indefinite under 35 U.S.C. §112, ¶ 2.

         Accordingly, H&M respectfully requests summary determination that Claims 2 and 4 are

  invalid as indefinite under 35 U.S.C. § 112, ¶ 2.

  V.      CLAIM 112 OF THE ‘602 PATENT IS INDEFINITE, AS IT INCLUDES AN
          ELEMENT THAT RELIES ON THE SUBJECTIVE AESTHETIC
          DETERMINATION OF A USER AS TO WHAT IS “IMPERFECT.”

         Independent claim 112 is directed to a “method for producing a design on a material,

  comprising: . . . determining a critical parameter for said beam of radiation on said material

  based on characteristics of the material being used, and based on a determined maximum speed

  for the material being used at which less-than-desired change will be caused to said material,

  resulting in an imperfect pattern being formed on said material.” ‘602 Patent, Claim 112
                                                  27
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 34 of 213 PageID #: 3218



  (emphasis added). The term “imperfect pattern” is indefinite. This term only appears in the

  claims, and it is not discussed elsewhere in the specification or file history. Cole Report, ¶¶ 59-

  62. There is no explicit or implicit guidance in the context of those claims, the specification, or

  the file history regarding what constitutes an “imperfect pattern,” or how one can create or avoid

  creating an “imperfect pattern.” Id. “Imperfect pattern,” moreover, has no plain and ordinary

  meaning to one of ordinary skill in the art. Id., ¶ 59. Accordingly, the intrinsic evidence leaves

  “imperfect pattern” as an abstract term that is susceptible to multiple interpretations.

          A pattern can be “imperfect,” for example, if it does not exactly match a model pattern or

  template, if it lacks symmetry, if its repeating units are not identical, if it is too light or too dark,

  if it contains or omits characteristics in a way that is not intended or expected, if the accuracy of

  the replicated pattern varies across the pattern (e.g., less accurate around the edges), or if the

  color is inconsistent across the pattern. Cole Report, ¶ 63. In light of these contending

  definitions, the term “imperfect pattern” is indefinite under the Nautilus standard because it

  “fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the

  invention. Nautilus, 134 S. Ct. at 2124.

          Furthermore, the term “imperfect pattern” is also indefinite because the ‘602 Patent fails

  to disclose the requisite objective boundary to define the scope of this subjective term. Interval

  Licensing, 766 F.3d at 1371 (“The claims, when read in light of the specification and the

  prosecution history, must provide objective boundaries for those of skill in the art”). Instead, as

  Dr. Pfefferkorn himself agrees, what is “imperfect” again is left solely to the subjective

  determination by the user. Pfefferkorn Report, ¶ 96 (“an imperfect pattern is a pattern that is

  formed when the laser is operated at a speed that fails to create the intended design on the

  material”). Without any objective guidelines or defined thresholds regarding what types of



                                                     28
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 35 of 213 PageID #: 3219



  imperfections are at issue or the degree of imperfections that render a pattern “imperfect,” the

  scope of this term is subject to change based solely on the aesthetic determination of the eye of

  the beholder. Cole Report, ¶ 64. Therefore, “imperfect pattern” is indefinite because it “leav[es]

  the skilled artisan to consult the unpredictable vagaries of any one person’s opinion.” Interval

  Licensing, 766 F.3d at 1373; see also, Datamize LLC, 417 F. 3d at 1350 (to be definite, a claim

  term requires an objective anchor, and cannot “depend solely on the unrestrained, subjective

  opinion of a particular individual purportedly practicing the invention”).

         Accordingly, H&M respectfully requests summary determination that claim 112 the ‘602

  Patent is invalid as indefinite under 35 U.S.C. § 112 ¶ 2.

  VI.     ALL ASSERTED CLAIMS IN THE ‘972 PATENT THAT RECITE AN
          ELEMENT THAT IS COINED BY THE INVENTORS, YET WHOLLY
          UNDEFINED, ARE INDEFINITE.

         Each of claims 1, 2, 4-6, 11, 12, 17-19, 63, 64, 72, 77, and 94-95 of the ‘972 Patent recite

  a variation of an entirely made up term “effective applied power, “effective applied power

  levels,” “effective applied energy,” or “effective applied energy value.” However, while the

  patentee clearly intended to coin these phrases, the ‘972 Patent describes these terms in the

  specification only by referring to numerous irreconcilable parameters – none of which can be

  said to be “energy” or “power.” ‘972 Patent, e.g., 3:47-64, 4:8-21, 4:24-5:14, Table I & II. The

  failure of the patentee to provide clear definition to terms that he coined, and the incoherent

  manner in which these made up terms are otherwise described in the specification of the ‘972

  Patent, renders these terms wholly ambiguous and without clear definition to one of ordinary

  skill in the art. See In re Paulsen, 30 F. 3d 1475, 1480 (Fed. Cir. 1994) (inventor may define

  specific terms used to describe his invention, but must do so “with reasonable clarity,

  deliberateness, and precision” and, if done, must “set out his uncommon definition in some

  manner within the patent disclosures so as to give one of ordinary skill in the art notice of the
                                                   29
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 36 of 213 PageID #: 3220



  change in meaning”) (internal citations omitted).

         A.      Energy And Power Are Fundamentally Different.

         “Energy” is generally defined as the ability to do work, and is expressed in “Joules” (J).

  Cole Report at ¶ 99. In laser applications such as those at issue in this Investigation, laser energy

  is a theoretical maximum energy that can be transformed into heat if all of the energy were to be

  absorbed by the material to which the laser is being applied. In the real world, however, it is

  understood by those with ordinary skill in the art that other factors diminish the amount of laser

  energy actually absorbed, including the material being laser-treated itself. Id., ¶¶ 100-101. Units

  of energy are known as “Joules.” Id., ¶ 99. 1 Joule = 1 Watt second. Id. In other words, 1 Joule

  is the equivalent to the power of one watt sustained for one second.

         “Power,” on the other hand, is generally defined as the rate of energy, and is expressed in

  Watts (W). Id., ¶ 102. Thus, while laser energy is transformed into heat, the power of a laser

  reflects the rate of heating. Id., ¶ 103. In theory, a laser’s power can be calculated from laser

  energy divided by exposure time. But power can also refer to the output power of the laser,

  which is an adjustable laser parameter rather than a calculated value. Id.

         Thus, while energy and power are related, they are fundamentally different concepts, and

  are calculated and measured in fundamentally different ways. Id., ¶ 103. For example, when

  operated at a higher power, a hypothetical laser would impact a surface for period of time to

  produce a certain amount of heat. If the same hypothetical laser was operated at a lower power,

  it would need to be exposed to the surface of the material for a relatively longer time to produce

  the same amount of heat. Both examples delivered the same amount of energy, but were

  operated with different power. Id., ¶ 103.




                                                   30
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 37 of 213 PageID #: 3221



         B.       The Scope of “Effective Applied Energy” Is Indefinite.

         “Effective applied energy” is not a term of art, and its only use in the context of lasers is

  in the ‘972 Patent’s specification. Id., ¶ 104. The term was not discussed in the prosecution

  history.

         Out of context, “effective applied energy” should logically be bound to the understood

  meaning of “energy.” But the ‘972 Patent uses “effective applied energy” inconsistently with the

  well understood meaning of “energy.” For example, claims 19, 43, 55, 82, 87, and 94 (of which,

  only 19 and 94 are asserted against H&M) specify that that effective applied energy is “one of an

  energy density per unit time [EDPUT], power level of a laser, a duty cycle of an output of a

  laser, a speed of movement of a laser, or a distance of a laser.” This creates a problem because:

                 EDPUT is a term coined by the applicant, expressed in watt-sec/mm3, and is
                  roughly equivalent to power density;

                 Power of a laser is the rate of energy being emitted from the laser;

                 Duty cycle is the percentage of time that the laser is emitting light in each pulse
                  of a pulsed laser;

                 Speed is the distance per unit time that the laser moves; and

                 Distance is the distance between the laser and the surface.

  None of these are energy, and each is fundamentally different from the other. Accepting all of

  these as definitions of “effective applied energy” means that this one term could be expressed in

  at least watt-sec/mm3, watts, a percentage, m/s, or m. This makes no sense.

         The specification does not resolve the claims’ conflicting definitions because it contains

  the same conflicts plus at least one more. Like the claims, it equates effective applied energy

  with EDPUT, scan line speed, power level, speed level, duty cycle level, and distance. ‘972

  Patent, Col. 3:47-50, 3:57-60, 4:8-12, 4:17-21, 4:24-5:14. The specification further defines

  “effective applied energy” as “effective applied power being applied in multiple sessions or

                                                   31
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 38 of 213 PageID #: 3222



  times.” Id., Col. 3:62-64 (emphasis added). As explained below, “effective applied power” is

  also indefinite. But even if “effective applied energy” simply meant “power” — and it cannot

  per its definition in the specification — power is not energy.

         The definiteness requirement as clarified by the Supreme Court “mandates clarity.”

  Nautilus, 134 S.Ct. at 2129. Claims are indefinite where a person of ordinary skill in the art, at

  the time the patent was filed, cannot reasonably determine the claim scope in light of the

  specification and prosecution history. Id. That is the situation here, where the claim and

  specification use a coined term — “effective applied energy” — to mean various unrelated and

  conflicting measurements, nearly all of which are not energy.7 Accordingly, H&M respectfully

  requests summary determination that claims 19, 63, 72, 77, and 93-95 are invalid under 35

  U.S.C. 112 ¶ 2.

         C.       The Scope of “Effective Applied Power” Is Indefinite.

         “Effective applied power” is another coined term whose only use regarding lasers is in

  the ‘972 Patent’s specification. Cole Report, ¶ 110. Similar to “effective applied energy,” the

  claims and specification use the term to mean something other than power, but fail to teach what

  “effective applied power” actually is. For example:

                 Claim 16 recites that “effective applied power” is changed by “changing an output
                  size of a laser beam,” but power does not depend on beam size and only the area
                  being treated is affected by beam size. Id., ¶ 112.

                 Claim 89 states that “effective applied power” is changed “by making multiple
                  passes of laser scans along specific segments of the pattern, each of said passes
                  being carried out at constant power, speed and laser distance.” Confusingly, the

  7
      The specification lists a single example where “effective applied energy” is used consistent with
      energy: the “concept of effective applied energy . . . includes the amount of energy that is
      effectively applied to an area of a material.”‘972 Patent, Col. 3:53-56 (emphasis added). And in the
      next breath it expands the “concept” to include many non-energy measurements: “effective applied
      energy” includes “EDPUT,” and “changing scan line speed, power level or speed level or duty cycles
      level of the laser,” changing the distance of the laser and material, and “effective applied power
      being applied in multiple passes or times.” Id., Col. 3:57-63.

                                                    32
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 39 of 213 PageID #: 3223



                 specification uses this same language to define “effective applied energy.” ‘972
                 Patent, Col. 3:62-64; Cole Report, ¶ 112. And effective applied energy, as
                 explained above, can also be “one of an energy density per unit time [EDPUT],
                 power level of a laser, a duty cycle of an output of a laser, a speed of movement
                 of a laser, or a distance of a laser.” ‘972 Patent, claims 19, 43, 55, 82, 87, and 94.

         The specification also uses “effective applied power” in ways that simultaneously

  encompass and exclude output power. Id. at 4:24-26, 4:63-64, claims 1, 8, 9, 44, 68, 76, 78

  and 89. According to Claim 1, “energy density per unit time . . . depends on . . . effective

  applied power,” and the specification makes clear that EDPUT depends on output power. Id.,

  Col. 4:24-26, 4:62-64. This suggests that “effective applied power” equals output power.

  However, claim 89 states that “effective applied power” changes across multiple scans with

  constant power, which does not follow if “effective applied power” encompasses output power.

  Furthermore, “output power” and “effective applied power” are used independently and

  differently within particular claims, so “effective applied power” cannot mean output power. Id.,

  claims 8, 9, 44, 67, 68 and 78.

         The ‘972 Patent’s inconsistent and conflicting use of “effective applied power” means

  that a person of ordinary skill in the art, at the time the patent was filed, could not reasonably

  determine the claim scope in light of the specification and prosecution history. Nautilus, 134 S.

  Ct. at 2129. Because no definition of “effective applied power” can reconcile all the

  inconsistent uses of the term, H&M respectfully requests summary determination that claims 1-2,

  4-6, 11-12, 17-18, and 64 are indefinite under 35 U.S.C. 112, ¶ 2.

  VII.    ALL ASSERTED CLAIMS OF THE ‘505 PATENT ARE INVALID AS
          INDEFINITE, AS THE CLAIM TERM “MATHEMATICAL OPERATION” IS
          LIMITLESS.

         The claim term “mathematical operation” is indefinite for lack of discernible meaning

  under § 112, ¶ 2. Claim 1 recites “A method, comprising: allowing a user to enter and/or change

  each of a plurality of different parameters; carrying out a mathematical operation based on said
                                                    33
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 40 of 213 PageID #: 3224



  parameters to form values which are individualized for each of a plurality of areas; and using

  said values to control a laser to change a look of a textile material according to said values.”

  ’505 Patent, Col. 10:59-67. Claim 49 similarly uses “mathematical operation.” Id., Col. 13:17-

  28. Claims 50 and 51 of the ’505 Patent depend on claim 49.

         Neither the patent nor its file history specify the claimed “mathematical operation.” Cole

  Report, ¶ 89. The phrase “mathematical operation” appears only once in the patent specification:




  Id.; ’505 Patent, Col. 6:53-61. As shown above, the disclosed mathematical operation appears in

  a sentence that is grammatically incorrect, adding even more ambiguity to the claimed

  “mathematical operation.” Id. Several dependent claims identify functions that the claimed

  mathematical operation might “include” or “use,” such as “cellular automata” or a “modulus

  function.” ’505 Patent, claims 2-13; Cole Report, ¶ 90. But explaining that a mathematical

  operation may include or use certain functions does not define the mathematical operation itself.

  Cole Report, ¶ 90.

         “Mathematical operation” was substantively discussed only once during prosecution.

  Complaint, App. G, ’505 Patent File History, Amendment dated 1/9/2003 (EDIS Doc. ID No.

  540354 (Aug. 18, 2014) (attached to public version of complaint)). In that response, the inventor

  attempted to distinguish an earlier filed patent, the ’444 Patent, from the application leading to

  the ’505 Patent by arguing that “nothing in [the Costin ’444 Patent] teaches or suggests anything

  about using a mathematical operation to form individualized values or to form Fractal items, as

                                                   34
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 41 of 213 PageID #: 3225



  currently claimed.” Id., p. 21. The inventor further argued: “The ’444 Patent teaches nothing

  about a mathematical operation based on input parameters to form the pattern.” Id., pp. 22-23.

         From these disclosures, a skilled artisan could, at best, glean that the “mathematical

  operation” is some operation that produces individualized values or fractal items based on input

  parameters to form some pattern or parameters. Cole Report, ¶ 93. But what that operation is,

  specifically, is not disclosed in the patent or prosecution history.

         At the time the ‘505 Patent was filed, there was no generally accepted understanding of

  what constitutes a “mathematical operation” as claimed in the patent. Id., ¶ 91. The Oxford

  English Dictionary defines “operation” as “[a] process in which a number, quantity, expression,

  etc. is altered or manipulated according to set formal rules, such as those of addition,

  multiplication, and differentiation.” Id., ¶ 94. Applying that definition, it is clear that not every

  mathematical operation could be employed in the context of the claimed invention. Id., ¶ 95.

  For example, some operations would result in complete vaporization of the textile. Id. Other

  operations would not effectively change the look of the textile as desired. Id.

         Given that there is an unlimited number of possible “mathematical operations” that could

  be employed in the context of the invention, without direction as to what specific mathematical

  operations may be contemplated (other than the single example disclosed in the specification),

  the patent fails to afford clear notice of what is claimed. Id., ¶ 96. Based on the lack of

  disclosure in the patent and file history, and applying the common definition of “mathematical

  operation,” persons of ordinary skill in the art would not be able to ascertain which mathematical

  operations would infringe the claims of the ‘505 Patent that contain that phrase. Id.

         Accordingly, H&M respectfully requests summary determination that independent claims

  1 and 49, and claims 50 and 51 of the ‘505 Patent (which depend on claim 49), are invalid as



                                                    35
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 42 of 213 PageID #: 3226



  indefinite under 35 U.S.C. § 112 ¶ 2.


   Dated: September 1, 2015                    Respectfully Submitted:

                                               /s/ Staci Jennifer Riordan
                                               Staci Jennifer Riordan
                                               Neal J. Gauger
                                               NIXON PEABODY LLP
                                               Gas Company Tower
                                               555 W. Fifth Street, 46th Floor
                                               Los Angeles, CA 90013-1010
                                               Telephone: 213-629-6000
                                               Facsimile: 213-629-6001

                                               Shawn G. Hansen
                                               Jennifer Hayes
                                               NIXON PEABODY LLP
                                               2 Palo Alto Square, Suite 500
                                               3000 El Camino Real
                                               Palo Alto, CA 94306-2106
                                               Telephone: 650-320-7700
                                               Facsimile: 650-320-7701

                                               Maia H. Harris
                                               Michelle A. Flores
                                               Charles Dell’Anno
                                               NIXON PEABODY LLP
                                               100 Summer Street
                                               Boston, MA 02110-2131
                                               Telephone: 617-345-1000
                                               Facsimile: 617-345-1300

                                               Counsel for Respondents
                                               H & M Hennes & Mauritz L.P. and
                                               H & M Hennes & Mauritz AB




                                          36
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 43 of 213 PageID #: 3227
  Certain Laser Abraded Denim Garments                                                  337-TA-930

                                       CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing document was served to the parties, in the
  manner indicated below, on September 1, 2015.

  The Honorable Lisa R. Barton                             VIA ELECTRONIC FILING
  Secretary to the Commission
  U.S. INTERNATIONAL TRADE COMMISSION
  500 E Street, S.W., Room 112
  Washington, DC 20436

  The Honorable MaryJoan McNamara                          VIA ELECTRONIC MAIL
  Administrative Law Judge                                  (to sarah.zimmerman@usitc.gov)
  U.S. INTERNATIONAL TRADE COMMISSION                      VIA U.S. MAIL
  500 E Street, S.W., Room 317
  Washington, DC 20436

  Peter Sawert, Esq.                                       VIA ELECTRONIC MAIL
  Commission Investigative Attorney                         (peter.sawert@usitc.gov)
  Office of Unfair Import Investigations
  U.S. INTERNATIONAL TRADE COMMISSION
  500 E Street, S.W., Room 401
  Washington, DC 20436

  COUNSEL FOR COMPLAINANTS REVOLAZE, LLC AND TECHNOLINES, LLC
  Cindy S. Ahn
                                                    VIA ELECTRONIC MAIL
  SCHIFF HARDIN LLP
                                                       (Revolaze@mololamken.com)
  233 S. Wacker Drive
                                                       (Revolaze@giplg.com)
  Suite 6600
  Chicago, IL 60606

  Benoit Quarmby
  MOLOLAMKEN LLP
  540 Madison Avenue
  New York, NY 10022

  Elizabeth Koehn
  Global IP Law Group, LLC
  233 South Wacker Drive, 92nd Floor
  Chicago, IL 20004

  COUNSEL FOR RESPONDENT THE GAP, INC.
  Marcia H. Sundeen                                        VIA ELECTRONIC MAIL
  GOODWIN PROCTER LLP                                       (Msundeen@goodwinprocter.com)
  901 New York Ave, NW                                      (DG-Goodwin_930@goodwinprocter.com)
  Washington, DC 20001

  Aimee Soucie
  KENYON & KENYON LLP
                                                           VIA ELECTRONIC MAIL
  1500 K Street, N.W.
                                                            (GapITC@kenyon.com)
  Washington, DC 20005-1257
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 44 of 213 PageID #: 3228



  COUNSEL FOR RESPONDENT KOOS MANUFACTURING, INC.
  Brian K. Brookey                                        VIA ELECTRONIC MAIL
  TUCKER ELLIS LLP                                         (KoosITC@tuckerellis.com)
  515 South Flower Street, Forty Second Floor
  Los Angeles, CA 90071-2223

  COUNSEL FOR EROGLU GIYIM SANAYI TICARET A.S.
  Janine A. Carlan                                        VIA ELECTRONIC MAIL
  ARENT FOX LLP                                            (ITC-930-Eroglu@arentfox.com)
  1717 K Street, N.W.
  Washington, DC 20006-5344




                                                /s/ Maia H. Harris
                                                NIXON PEABODY LLP




                                                  38
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 45 of 213 PageID #: 3229



                UNITED STATES INTERNATIONAL TRADE COMMISSION
                                WASHINGTON, DC

                  Honorable MaryJoan McNamara, Administrative Law Judge

  In the Matter of
  CERTAIN LASER ABRADED DENIM                         Investigation No. 337-TA-930
  GARMENTS



                  STATEMENT OF FACTS IN SUPPORT OF
  H & M HENNES & MAURITZ L.P. AND H & M HENNES & MAURITZ AB’S MOTION
            FOR SUMMARY DETERMINATION OF INVALIDITY OF
         THE ASSERTED PATENTS ON THE BASIS OF INDEFINITENESS


         Pursuant to Rule 210.18 and Ground Rule 3.4, Respondents H & M Hennes & Mauritz

  L.P. and H & M Hennes & Mauritz AB (collectively, “H&M”), by and through undersigned

  counsel, submit the following Statement of Facts in Support of its Motion for Summary

  Determination of Invalidity of The Asserted Patents on the Basis of Indefiniteness, over which

  H&M contends there is not genuine issue:

         1.      Three patents remain at-issue in this Investigation: U.S. Patent No. 6,140,602

  (“the ‘602 Patent”), U.S. Patent No. 6,819,972 (“the ‘972 Patent”), and U.S. Patent No. 6,664,505

  (“the ‘505 Patent”) (the “Asserted Patents”). The Asserted Patents are respectively attached as

  Exhibits 1-3 to the Memorandum and Points of Authorities in Support of H & M Hennes &

  Mauritz L.P. and H & M Hennes & Mauritz AB’s Motion for Summary Determination of

  Invalidity of the Asserted Patents on the Basis of Indefiniteness, filed contemporaneously herewith

  (“Memo”).

         2.      The Asserted Patents contain 367 total claims. See generally, Asserted Patents,

  Memo Exhibits 1-3.

         3.      The purported inventions disclosed in each of the Asserted Patents generally


                                                  1
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 46 of 213 PageID #: 3230



  relate to methods of controlling a laser to form certain effects on materials, such as denim. See

  generally, Asserted Patents, Memo Exhibits 1-3.

         4.      The following figure is taken from the ’602 Patent:




  Memo Exhibit 1, ’602 Patent, Figure 4.

         5.      As described by the inventors, “FIGS. 1 through 9 are schematic views of a laser

  method of forming designs on thin fabrics and leathers in accordance with this invention…FIG.

  4 illustrates a method in which a mirror is moved to direct the laser beam onto the surface of the

  fabric.” Memo Exhibit 1, ’602 Patent, Col. 2:25-29, 2:39-41.

         6.      As described in the specification and claims of the ’602 Patent, the claimed

  method(s) recite the control of certain operating parameters to control the laser, such as speed.

  See e.g., Memo Exhibit 1, ’602 Patent, Col. 1:54-59 (“The method uses a laser beam to slightly

  penetrate the surface of the product at a controlled specific speed. The laser beam is directed at

  the product either directly or through mirrors, shutters or lenses. The speed of the laser with

  beam relative to the surface of the product is controlled within a predetermined range”).

         7.      The parameters are controlled to transfer a design to fabrics while “overcoming

  the technical barriers of carbonization, complete melting and/or burn-through.” Memo Exhibit 1,

  ’602 Patent, Col. 2:1-2.

                                                   2
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 47 of 213 PageID #: 3231



         8.      In most of the asserted claims of the ’602 Patent, the method involves determining

  and using a laser speed that is greater than a minimum speed (sometimes referred to as

  “threshold speed”) but below a maximum speed. See e.g., Memo Exhibit 1, ’602 Patent, Claims

  1, 14, 15, 73, 83, 85, 99, 112, 120-124, 141-143.

         9.      The threshold speed is a laser speed below which the laser will move too slowly

  relative to the material and cause what the claims call “undesired” effects on the material. See

  e.g., Memo Exhibit 1, ’602 Patent, Col. 3:45-49, Claim 1.

         10.     The maximum speed is a laser speed above which the laser will move to quickly

  relative to the material and will not form what some of the claims recite as a “desired” change to

  the material. See e.g., Memo Exhibit 1, ’602 Patent, Col. 3:47-51, Claim 1.

         11.     Claim 1 of the ’602 Patent is directed to “a method of using a laser for forming a

  design on a product,” comprising “determining … a threshold speed below which at least one of

  carbonization, undesired burn through or undesired melting of the material of the product will

  occur…” Memo Exhibit 1, ’602 Patent, Claim 1.

         12.     Claim 53 recites a method of forming a discontinuous design on a material,

  including “…a threshold speed where the laser beam will damage the material by one of

  undesirably fully penetrating the material, carbonization of the material, melting, or burn-through

  of the material….” Memo Exhibit 1, ’602 Patent, Claim 53.

         13.     Claim 93 of the ’602 Patent recites a method of forming a pattern on fabric

  material, including a “critical operating speed being one where a laser beam forms a desired

  pattern on said material without damaging the material in an undesired way.” Memo Exhibit 1,

  ’602 Patent, Claim 93.

         14.     Claim 99 of the ’602 Patent requires determining “a radiation source power and



                                                  3
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 48 of 213 PageID #: 3232



  speed of movement of an output of radiation source over the material that will cause a desired

  structural change without undesired damage to the material.” Memo Exhibit 1, ’602 Patent,

  Claim 99.

         15.     The terms “undesired” and “undesirably” also appear in claim 73

  (“…determining, for said specific material, a threshold speed of scanning for said laser, below

  which undesired damage to the material will be caused…”), claim 112 (“…determined minimum

  operating speed for the material being used at which undesired damage to the material will be

  formed…”), claim 120 (“…to form a pattern in the material which changes the material without

  undesirably damaging the material…”), and claim 141 (“…causes a pattern which can be seen to

  be formed in the material without undesirably damaging the material…”). Memo Exhibit 1, ’602

  Patent, Claims 73, 112, 120, 141.

         16.     Claim 112 is directed to a “method for producing a design on a material,

  comprising: . . . determining a critical parameter for said beam of radiation on said material

  based on characteristics of the material being used, and based on a determined maximum speed

  for the material being used at which less-than-desired change will be caused to said material,

  resulting in an imperfect pattern being formed on said material.” Memo Exhibit 1, ‘602 Patent,

  Claim 112.

         17.     The terms “undesired” and “undesirable” do not have generally accepted

  meanings to one of ordinary skill in the art. Memo Exhibit 7, Opening Expert Report of

  Christine W. (Jarvis) Cole, Ph. D. on Claim Construction Issues, December 19, 2014 (“Cole

  Report”), ¶ 51; Memo Exhibit 8, Rebuttal Expert Report of Frank Pfefferkorn, Ph. D Regarding

  Claim Construction Issues, January 16, 2015 (“Pfefferkorn Report”) ¶¶ 52-59.

         18.     The terms “damage” and “damaging” do not have a single meaning to one with



                                                   4
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 49 of 213 PageID #: 3233



  ordinary skill in the art. Memo Exhibit 7, Cole Report, ¶ 55; Memo Exhibit 8, Pfefferkorn

  Report, ¶¶ 52-59.

         19.     The term “damage” appears nowhere in the specification of the ‘602 Patent.

  Memo Exhibit 1, ’602 Patent.

         20.     The term “undesirable” appears only once in the ’602 Patent, but is not used to

  modify the terms “burn through,” “damage,” or other effects referenced by the claims. It appears

  in the Background of the Specification describing prior art uses of lasers in the fabric industry:

         When such use was attempted, the laser beam caused carbonization, complete
         melting, and/or burn through at the point of contact. This resulted in complete
         penetration and the formation of an undesirable hole or defect in the fabric or
         leather.

  Memo Exhibit 1, ‘602 Patent, Col. 1:35-40.

         21.     The specification of the ’602 Patent states that the claimed invention (i.e., the

  “specific identification and control of speed”) provides “the keys to preventing carbonization,

  complete melting and/or burn-through of the fabric.” Memo Exhibit 1, ’602 Patent, Col. 3:37-

  40.

         22.     The specification of the ’602 Patent states that “[i]t has been discovered that there

  is a Critical Operating Speed above which the propensity to not form a design on the fabric

  increases, and below which the propensity to cause burn-through, complete melting and/or

  carbonization increases.” Memo Exhibit 1, ’602 Patent, Col. 4:29-33.

         23.     The Detailed Description of the Preferred Embodiment of the ’602 Patent states

  that the “designs are formed by impingement of the laser beam on the surface of the thin fabric

  or leather. The laser beam destroys or changes a small portion of the material or dye . . . . The

  laser beam can form a design on the material by destroying, melting, shrinking, rumpling,




                                                   5
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 50 of 213 PageID #: 3234



  crumpling, creping, watering, or crimping the material.” Memo Exhibit 1, ’602 Patent, Col. 6:9-

  19 .

          24.   In distinguishing over prior art cited by the Examiner, the Applicants amended

  their claims to add the “without undesireably [sic] damaging” claim terms in their April 27, 1997

  Response.




  Complaint, App. C, ‘602 File History, Response to Office Action dated 4/27/1997, p. 51 (EDIS

  Doc. ID No. 540354 (Aug. 18, 2014) (attached to public version of original complaint)).

          25.   The applicants further stated:




  Id., p. 52.

          26.   The Applicants further stated:




                                                  6
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 51 of 213 PageID #: 3235




  Id., p. 53.

             27.   The ’505 Patent contains the following figure:




  Memo Exhibit 2, ’505 Patent, Figure 1, Col. 1:45-50 (“FIG. 1 shows a block diagram of the

  basic system of the present invention including the processor, and the marking device being a

  laser”).

             28.   According to the inventors, the ’505 Patent “teaches additional tools and

  techniques intended for controlling a laser to produce an output beam that changes the look of a

  specified garment or material in a new way,” this time using a “mathematically-based process.”

  Memo Exhibit 2, ’505 Patent, Col. 1:30-36.

             29.   The ’505 Patent specification describes controlling the laser, where the “user can

  interact with the effect selection by entering parameter values, modifying looks and producing a


                                                    7
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 52 of 213 PageID #: 3236



  final pattern to be written on to the material.” Memo Exhibit 2, ’505 Patent, Col. 2:60-63.

         30.     The method recited in each of the asserted claims of the ’505 Patent involve

  performing what the claims call a “mathematical operation” based on input parameters to form

  “values which are individualized for each of a plurality of areas.” Memo Exhibit 2, ’505 Patent,

  Claims 1, 49-51. The method then involves using the formed values to control a laser to “change

  a look” of a textile material. Id.

         31.     Claim 1 of the ’505 Patent recites “A method, comprising: allowing a user to

  enter and/or change each of a plurality of different parameters; carrying out a mathematical

  operation based on said parameters to form values which are individualized for each of a

  plurality of areas; and using said values to control a laser to change a look of a textile material

  according to said values.” Memo Exhibit 2, ’505 Patent, Col. 10:59-67.

         32.     Claim 49 of the ’505 Patent recites the use of a “mathematical operation.” Memo

  Exhibit 2, ’505 Patent, Col. 13:17-28.

         33.     Claims 50 and 51 of the ’505 Patent depend on claim 49. Memo Exhibit 2, ’505

  Patent, Clams 50 and 51.

         34.     The phrase “mathematical operation” appears only once in the specification of the

  ’505 Patent:




         Memo Exhibit 2, ’505 Patent, Col. 6:53-61.

         35.     “Mathematical operation” was substantively discussed only once during

                                                    8
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 53 of 213 PageID #: 3237



  prosecution. Complaint, App. G, ’505 Patent File History, Amendment dated 1/9/2003 (EDIS

  Doc. ID No. 540354 (Aug. 18, 2014) (attached to public version of complaint)). In that

  response, the inventor stated, “nothing in [the Costin ’444 Patent] teaches or suggests anything

  about using a mathematical operation to form individualized values or to form Fractal items, as

  currently claimed.” Id., p. 21. The inventor further stated: “The ’444 Patent teaches nothing

  about a mathematical operation based on input parameters to form the pattern.” Id., pp. 22-23.

         36.     The ’972 Patent contains the following figure:




  Memo Exhibit 3, ’972 Patent, Figure 2, Col. 3:17 (“FIG. 2 shows a controllable lasing system”).

         37.     The inventors describe the inventions in the ‘972 Patent as “new laser scribing

  devices and techniques to simulate specified worn looks on fabrics and garments.” Memo

  Exhibit 3, ’972 Patent, Col. 2:42-45. “These worn looks can include abrasion effects which

  simulate the look of a worn garment, whisker effects, frayed effects.” Id., Col. 3:30-32.

         38.     The inventors of the ’972 Patent state that they “introduce” a concept coined as

  “effective applied power” and/or “effective applied energy,” which is controlled such that it

  changes the look of textile materials. Memo Exhibit 3, ‘972 Patent, Col. 3:40-65.

         39.     According to the inventors, effective applied energy as used in the ’972 Patent

                                                  9
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 54 of 213 PageID #: 3238



  “includes the amount of energy that is effectively applied to an area of a material. That area can

  be any size or shape. The ‘effective applied energy’ can include EDPUT, but also includes

  changing scan line speed, power level or speed level or duty cycle level of the laser. It includes

  changing the distance of the laser to the material, which can defocus the laser, and thereby

  change the EDPUT. It also includes effective applied power being applied in multiple sessions

  or times, by applying multiple passes, e.g., of fixed power etc. The effect is to apply more

  energy to some areas than to others.” Memo Exhibit 3, ’972 Patent, Col. 3:40-65.

         40.     The asserted claims of the ‘972 Patent generally involve controlling the laser by

  using stored information concerning an “effective applied power” or an “effective applied

  energy.” See e.g., Memo Exhibit 3, ’972 Patent, Claims 1, 2, 4-6, 11, 12, 17-19, 63, 64, 72, 77,

  78, 93-95. In some instances, the laser is controlled to form a pattern on the material (see e.g.,

  claims 1, 56, and 78), while in other instances the laser changes the color of the material (see

  e.g., claims 72 and 92). In some instances, the claims methods involve storing information about

  “effective applied power levels” to be applied by a laser during its scan lines. See Memo Exhibit

  3, ‘972 Patent, Claim 1.

         41.     In some instances, the methods recited in the asserted claims of the ’972 Patent

  also involve controlling the scan lines by controlling an “energy density per unit time” that

  “depends on [the] effective applied power levels.” See e.g., id. And in some instances, the scan

  lines will have “levels of effective applied power which change within a single scan line.” Id. In

  some instances, the claimed methods involve defining a pattern by “selecting a plurality of areas

  on a display” and then “associate[ing] a level of abrasion with each of the plurality of areas.”

  See e.g., Memo Exhibit 3, ’972 Patent, Claim 56.

         42.     Claim 2 of the ‘972 Patent is a dependent claim directed to a method including “a



                                                   10
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 55 of 213 PageID #: 3239



  plurality of said effective applied power levels are values which do not undesirably damage a

  material.” Memo Exhibit 3, ‘972 Patent, Claim 2.

         43.     Claim 4 of the ’972 Patent depends on Claim 2, adding that the material used for

  the claimed method is denim. Memo Exhibit 3, ‘972 Patent, Claim 4.

         44.     Claims 19, 43, 55, 82, 87, and 94 of the ’972 Patent specify that that effective

  applied energy is “one of an energy density per unit time [EDPUT], power level of a laser, a duty

  cycle of an output of a laser, a speed of movement of a laser, or a distance of a laser.” Memo

  Exhibit 3, ’972 Patent, Claims 19, 43, 55, 82, 87, 94.

         45.     The claim term “undesirably damage” does not appear in the specification of the

  ‘972 Patent. Memo Exhibit 3, ’972 Patent.

         46.     The specification of the ‘972 Patent discusses damaging effects to materials that

  appear to be both intended and unintended. Compare Memo Exhibit 3, ‘972 Patent at Col. 3:43-

  44 (discussing “undesirably burning, punching through or otherwise harming the textile

  material”) with Col. 7:3-5 (“higher EDPUTs may be associated with more aggressive abrasion

  patterns including fraying…”).

         47.     The specification of the ‘972 Patent explains that “[t]he energy from the laser

  changes the look of the textile material without undesirably burning, punching through or

  otherwise harming the textile material. The basic operations of applying energy from a laser are

  described in U.S. Patent No. 5,990,444.” Memo Exhibit 3, ‘972 Patent, Col. 3:41-46.

         48.     The specification of the ’972 Patent explains:

         The EDPUT is of sufficient magnitude to fray the denim so that individual threads
         are exposed or actual holes are provided in the denim. This goes against the
         teaching in the above ‘444 patent, which teaches that punch through of the
         material is undesired. The specific ‘fraying’ effect, provides enough EPDUT to
         intentionally cause damage to the material, however in a controllable and desired
         fashion.

                                                  11
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 56 of 213 PageID #: 3240



  Memo Exhibit 3, ’972 Patent, Col. 12:15-23.

         49.     The specification of the ’972 Patent explains that the laser used in the invention

  had been used in the prior art for cutting operations, and “[t]he expectation is that these higher

  power lasers would unintentionally damage the material. However, by adjusting the EDPUT,

  higher power lasers can safely be used.” Memo Exhibit 3, ’972 Patent, Col. 13:1-13:4.

         50.     The specification of the ‘972 Patent describes worn looks that can be produced

  using the patented method, including “abrasion effects which simulate the look of a worn

  garment, whisker effects, frayed effects, as well as any other effect which is produced on a

  garment or other product made from a textile material and which makes the textile material look

  more like a used textile material.” Memo Exhibit 3, ‘972 Patent, Col. 3:30-35. According to the

  specification, this is accomplished because “[t]he applied energy from the laser changes the look

  of the textile material without undesirably burning, punching through, or otherwise harming the

  textile material.” Id., Col. 3:40-44.

         51.     The specification of the ‘972 Patent states that EDPUT control is “infinite and can

  vary a few percent to several thousand percent along each scanned line from one scanned line to

  another.” Memo Exhibit 3, ’972 Patent, Col. 7:13-16.

         52.     The specification of the ’972 Patent equates “effective applied energy” with

  EDPUT, scan line speed, power level, speed level, duty cycle level, and distance. Memo Exhibit

  3, ‘972 Patent, Col. 3:47-50, 3:57-60, 4:8-12, 4:17-21, 4:24-5:14.

         53.     The specification of the ’972 Patent defines “effective applied energy” as

  “effective applied power being applied in multiple sessions or times.” Memo Exhibit 3, Col.

  3:62-64.

         54.     The term “damage” does not have a single meaning to one of ordinary skill in the



                                                   12
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 57 of 213 PageID #: 3241



  art. Memo Exhibit 7, Cole Report, ¶¶ 55, 126; Memo Exhibit 8, Pfefferkorn Report, ¶¶ 79-85.



   Dated: September 1, 2015                          Respectfully Submitted:

                                                     /s/ Staci Jennifer Riordan
                                                     Staci Jennifer Riordan
                                                     Neal J. Gauger
                                                     NIXON PEABODY LLP
                                                     Gas Company Tower
                                                     555 W. Fifth Street, 46th Floor
                                                     Los Angeles, CA 90013-1010
                                                     Telephone: 213-629-6000
                                                     Facsimile: 213-629-6001

                                                     Shawn G. Hansen
                                                     Jennifer Hayes
                                                     NIXON PEABODY LLP
                                                     2 Palo Alto Square, Suite 500
                                                     3000 El Camino Real
                                                     Palo Alto, CA 94306-2106
                                                     Telephone: 650-320-7700
                                                     Facsimile: 650-320-7701

                                                     Maia H. Harris
                                                     Michelle A. Flores
                                                     Charles Dell’Anno
                                                     NIXON PEABODY LLP
                                                     100 Summer Street
                                                     Boston, MA 02110-2131
                                                     Telephone: 617-345-1000
                                                     Facsimile: 617-345-1300

                                                     Counsel for Respondents
                                                     H & M Hennes & Mauritz L.P. and
                                                     H & M Hennes & Mauritz AB




                                               13
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 58 of 213 PageID #: 3242
  Certain Laser Abraded Denim Garments                                                  337-TA-930

                                       CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing document was served to the parties, in the
  manner indicated below, on September 1, 2015.

  The Honorable Lisa R. Barton                             VIA ELECTRONIC FILING
  Secretary to the Commission
  U.S. INTERNATIONAL TRADE COMMISSION
  500 E Street, S.W., Room 112
  Washington, DC 20436

  The Honorable MaryJoan McNamara                          VIA ELECTRONIC MAIL
  Administrative Law Judge                                  (to sarah.zimmerman@usitc.gov)
  U.S. INTERNATIONAL TRADE COMMISSION                      VIA U.S. MAIL
  500 E Street, S.W., Room 317
  Washington, DC 20436

  Peter Sawert, Esq.                                       VIA ELECTRONIC MAIL
  Commission Investigative Attorney                         (peter.sawert@usitc.gov)
  Office of Unfair Import Investigations
  U.S. INTERNATIONAL TRADE COMMISSION
  500 E Street, S.W., Room 401
  Washington, DC 20436

  COUNSEL FOR COMPLAINANTS REVOLAZE, LLC AND TECHNOLINES, LLC
  Cindy S. Ahn
                                                      VIA ELECTRONIC MAIL
  SCHIFF HARDIN LLP
                                                       (Revolaze@mololamken.com)
  233 S. Wacker Drive
                                                       (Revolaze@giplg.com)
  Suite 6600
  Chicago, IL 60606

  Benoit Quarmby
  MOLOLAMKEN LLP
  540 Madison Avenue
  New York, NY 10022

  Elizabeth Koehn
  Global IP Law Group, LLC
  233 South Wacker Drive, 92nd Floor
  Chicago, IL 20004

  COUNSEL FOR RESPONDENT THE GAP, INC.
  Marcia H. Sundeen                                        VIA ELECTRONIC MAIL
  GOODWIN PROCTER LLP                                       (Msundeen@goodwinprocter.com)
  901 New York Ave, NW                                      (DG-Goodwin_930@goodwinprocter.com)
  Washington, DC 20001

  Aimee Soucie
  KENYON & KENYON LLP
                                                           VIA ELECTRONIC MAIL
  1500 K Street, N.W.
                                                            (GapITC@kenyon.com)
  Washington, DC 20005-1257
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 59 of 213 PageID #: 3243



  COUNSEL FOR RESPONDENT KOOS MANUFACTURING, INC.
  Brian K. Brookey                                        VIA ELECTRONIC MAIL
  TUCKER ELLIS LLP                                         (KoosITC@tuckerellis.com)
  515 South Flower Street, Forty Second Floor
  Los Angeles, CA 90071-2223

  COUNSEL FOR EROGLU GIYIM SANAYI TICARET A.S.
  Janine A. Carlan                                        VIA ELECTRONIC MAIL
  ARENT FOX LLP                                            (ITC-930-Eroglu@arentfox.com)
  1717 K Street, N.W.
  Washington, DC 20006-5344




                                                /s/ Maia H. Harris
                                                NIXON PEABODY LLP




                                                  15
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 60 of 213 PageID #: 3244



                UNITED STATES INTERNATIONAL TRADE COMMISSION
                                WASHINGTON, DC

                  Honorable MaryJoan McNamara, Administrative Law Judge

  In the Matter of
  CERTAIN LASER ABRADED DENIM                           Investigation No. 337-TA-930
  GARMENTS



     H & M HENNES & MAURITZ L.P. AND H & M HENNES & MAURITZ AB’S
   APPENDIX OF EXHIBITS FILED IN SUPPORT OF ITS MOTION FOR SUMMARY
                   DETERMINATION OF INVALIDITY OF
         THE ASSERTED PATENTS ON THE BASIS OF INDEFINITENESS

          Pursuant to Rule 210.18 and Ground Rule 3.1, Respondents H & M Hennes & Mauritz

  L.P. and H & M Hennes & Mauritz AB (collectively, “H&M”), by and through undersigned

  counsel, submit the following Appendix of Exhibits filed in support of its Motion for Summary

  Determination of Invalidity of the Asserted Patents on the Basis of Indefiniteness, filed

  contemporaneously herewith (“Motion”). The following Exhibits are attached to the

  Memorandum and Points of Authorities in Support of H&M’s Motion, also filed

  contemporaneously herewith (“Memo”).

          Memo Exhibit 1: United States Patent No. 6,140,602 to Costin dated October 31, 2000.

          Memo Exhibit 2: United States Patent No. 6,664,505 to Martin dated December 16, 2003.

          Memo Exhibit 3: United States Patent No. 6,819,972 to Martin et al. dated November 16,
  2004.

         Memo Exhibit 4: United States Patent Nos. 4,861,620 (Azuma); 4,847,184 (Taniguchi);
  4,901,089 (Bricot); and 5,017,423 (Bossman et al.).

          Memo Exhibit 5: United States Patent No. 5,567,207 (Lockman et al.).

          Memo Exhibit 6: SU Patent No. 1,559,794 (Grigoryan et al.).

         Memo Exhibit 7: Opening Expert Report of Christine W. (Jarvis) Cole, Ph. D. on Claim
  Construction Issues dated December 19, 2014 (CONTAINS CBI).



                                                   1
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 61 of 213 PageID #: 3245



         Memo Exhibit 8: Rebuttal Expert Report of Frank Pfefferkorn, Ph. D. Regarding Claim
  Construction Issues dated January 16, 2015.

   Dated: September 1, 2015                         Respectfully Submitted:

                                                    /s/ Staci Jennifer Riordan
                                                    Staci Jennifer Riordan
                                                    Neal J. Gauger
                                                    NIXON PEABODY LLP
                                                    Gas Company Tower
                                                    555 W. Fifth Street, 46th Floor
                                                    Los Angeles, CA 90013-1010
                                                    Telephone: 213-629-6000
                                                    Facsimile: 213-629-6001

                                                    Shawn G. Hansen
                                                    Jennifer Hayes
                                                    NIXON PEABODY LLP
                                                    2 Palo Alto Square, Suite 500
                                                    3000 El Camino Real
                                                    Palo Alto, CA 94306-2106
                                                    Telephone: 650-320-7700
                                                    Facsimile: 650-320-7701

                                                    Maia H. Harris
                                                    Michelle A. Flores
                                                    Charles Dell’Anno
                                                    NIXON PEABODY LLP
                                                    100 Summer Street
                                                    Boston, MA 02110-2131
                                                    Telephone: 617-345-1000
                                                    Facsimile: 617-345-1300

                                                    Counsel for Respondents
                                                    H & M Hennes & Mauritz L.P. and
                                                    H & M Hennes & Mauritz AB




                                               2
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 62 of 213 PageID #: 3246




                                       CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served to the parties, in the
  manner indicated below, on September 1, 2015.

  The Honorable Lisa R. Barton                             VIA ELECTRONIC FILING
  Secretary to the Commission
  U.S. INTERNATIONAL TRADE COMMISSION
  500 E Street, S.W., Room 112
  Washington, DC 20436

  The Honorable MaryJoan McNamara                          VIA ELECTRONIC MAIL
  Administrative Law Judge                                  (to sarah.zimmerman@usitc.gov)
  U.S. INTERNATIONAL TRADE COMMISSION                      VIA U.S. MAIL
  500 E Street, S.W., Room 317
  Washington, DC 20436

  Peter Sawert, Esq.                                       VIA ELECTRONIC MAIL
  Commission Investigative Attorney                         (peter.sawert@usitc.gov)
  Office of Unfair Import Investigations
  U.S. INTERNATIONAL TRADE COMMISSION
  500 E Street, S.W., Room 401
  Washington, DC 20436

  COUNSEL FOR COMPLAINANTS REVOLAZE, LLC AND TECHNOLINES, LLC
  Cindy S. Ahn
                                                    VIA ELECTRONIC MAIL
  SCHIFF HARDIN LLP
                                                       (Revolaze@mololamken.com)
  233 S. Wacker Drive
                                                       (Revolaze@giplg.com)
  Suite 6600
  Chicago, IL 60606

  Benoit Quarmby
  MOLOLAMKEN LLP
  540 Madison Avenue
  New York, NY 10022

  Elizabeth Koehn
  Global IP Law Group, LLC
  233 South Wacker Drive, 92nd Floor
  Chicago, IL 20004

  COUNSEL FOR RESPONDENT THE GAP, INC.
  Marcia H. Sundeen                                        VIA ELECTRONIC MAIL
  GOODWIN PROCTER LLP                                       (Msundeen@goodwinprocter.com)
  901 New York Ave, NW                                      (DG-Goodwin_930@goodwinprocter.com)
  Washington, DC 20001

  Aimee Soucie
  KENYON & KENYON LLP
                                                           VIA ELECTRONIC MAIL
  1500 K Street, N.W.
                                                            (GapITC@kenyon.com)
  Washington, DC 20005-1257




                                                  3
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 63 of 213 PageID #: 3247



  COUNSEL FOR RESPONDENT KOOS MANUFACTURING, INC.
  Brian K. Brookey                                        VIA ELECTRONIC MAIL
  TUCKER ELLIS LLP                                         (KoosITC@tuckerellis.com)
  515 South Flower Street, Forty Second Floor
  Los Angeles, CA 90071-2223

  COUNSEL FOR EROGLU GIYIM SANAYI TICARET A.S.
  Janine A. Carlan                                        VIA ELECTRONIC MAIL
  ARENT FOX LLP                                            (ITC-930-Eroglu@arentfox.com)
  1717 K Street, N.W.
  Washington, DC 20006-5344




                                                /s/ Maia H. Harris
                                                NIXON PEABODY LLP




                                                  4
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 64 of 213 PageID #: 3248




                          EXHIBIT 1
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 65 of 213 PageID #: 3249
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 66 of 213 PageID #: 3250
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 67 of 213 PageID #: 3251
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 68 of 213 PageID #: 3252
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 69 of 213 PageID #: 3253
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 70 of 213 PageID #: 3254
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 71 of 213 PageID #: 3255
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 72 of 213 PageID #: 3256
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 73 of 213 PageID #: 3257
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 74 of 213 PageID #: 3258
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 75 of 213 PageID #: 3259
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 76 of 213 PageID #: 3260
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 77 of 213 PageID #: 3261
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 78 of 213 PageID #: 3262
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 79 of 213 PageID #: 3263
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 80 of 213 PageID #: 3264
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 81 of 213 PageID #: 3265
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 82 of 213 PageID #: 3266
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 83 of 213 PageID #: 3267
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 84 of 213 PageID #: 3268
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 85 of 213 PageID #: 3269
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 86 of 213 PageID #: 3270
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 87 of 213 PageID #: 3271




                          EXHIBIT 2
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 88 of 213 PageID #: 3272
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 89 of 213 PageID #: 3273
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 90 of 213 PageID #: 3274
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 91 of 213 PageID #: 3275
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 92 of 213 PageID #: 3276
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 93 of 213 PageID #: 3277
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 94 of 213 PageID #: 3278
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 95 of 213 PageID #: 3279
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 96 of 213 PageID #: 3280
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 97 of 213 PageID #: 3281
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 98 of 213 PageID #: 3282
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 99 of 213 PageID #: 3283
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 100 of 213 PageID #: 3284
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 101 of 213 PageID #: 3285
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 102 of 213 PageID #: 3286
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 103 of 213 PageID #: 3287
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 104 of 213 PageID #: 3288
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 105 of 213 PageID #: 3289
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 106 of 213 PageID #: 3290
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 107 of 213 PageID #: 3291
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 108 of 213 PageID #: 3292
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 109 of 213 PageID #: 3293
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 110 of 213 PageID #: 3294
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 111 of 213 PageID #: 3295
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 112 of 213 PageID #: 3296
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 113 of 213 PageID #: 3297
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 114 of 213 PageID #: 3298
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 115 of 213 PageID #: 3299
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 116 of 213 PageID #: 3300
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 117 of 213 PageID #: 3301
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 118 of 213 PageID #: 3302
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 119 of 213 PageID #: 3303
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 120 of 213 PageID #: 3304




                           EXHIBIT 3
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 121 of 213 PageID #: 3305
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 122 of 213 PageID #: 3306
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 123 of 213 PageID #: 3307
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 124 of 213 PageID #: 3308
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 125 of 213 PageID #: 3309
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 126 of 213 PageID #: 3310
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 127 of 213 PageID #: 3311
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 128 of 213 PageID #: 3312
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 129 of 213 PageID #: 3313
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 130 of 213 PageID #: 3314
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 131 of 213 PageID #: 3315
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 132 of 213 PageID #: 3316
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 133 of 213 PageID #: 3317
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 134 of 213 PageID #: 3318
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 135 of 213 PageID #: 3319
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 136 of 213 PageID #: 3320
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 137 of 213 PageID #: 3321
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 138 of 213 PageID #: 3322
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 139 of 213 PageID #: 3323
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 140 of 213 PageID #: 3324
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 141 of 213 PageID #: 3325
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 142 of 213 PageID #: 3326
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 143 of 213 PageID #: 3327
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 144 of 213 PageID #: 3328
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 145 of 213 PageID #: 3329
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 146 of 213 PageID #: 3330




                           EXHIBIT 4
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 147 of 213 PageID #: 3331
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 148 of 213 PageID #: 3332
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 149 of 213 PageID #: 3333
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 150 of 213 PageID #: 3334
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 151 of 213 PageID #: 3335
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 152 of 213 PageID #: 3336
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 153 of 213 PageID #: 3337
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 154 of 213 PageID #: 3338
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 155 of 213 PageID #: 3339
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 156 of 213 PageID #: 3340
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 157 of 213 PageID #: 3341
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 158 of 213 PageID #: 3342
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 159 of 213 PageID #: 3343
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 160 of 213 PageID #: 3344
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 161 of 213 PageID #: 3345
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 162 of 213 PageID #: 3346
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 163 of 213 PageID #: 3347
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 164 of 213 PageID #: 3348
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 165 of 213 PageID #: 3349
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 166 of 213 PageID #: 3350
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 167 of 213 PageID #: 3351
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 168 of 213 PageID #: 3352
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 169 of 213 PageID #: 3353
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 170 of 213 PageID #: 3354
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 171 of 213 PageID #: 3355
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 172 of 213 PageID #: 3356
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 173 of 213 PageID #: 3357
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 174 of 213 PageID #: 3358
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 175 of 213 PageID #: 3359
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 176 of 213 PageID #: 3360
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 177 of 213 PageID #: 3361
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 178 of 213 PageID #: 3362
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 179 of 213 PageID #: 3363
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 180 of 213 PageID #: 3364
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 181 of 213 PageID #: 3365
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 182 of 213 PageID #: 3366
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 183 of 213 PageID #: 3367
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 184 of 213 PageID #: 3368
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 185 of 213 PageID #: 3369
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 186 of 213 PageID #: 3370
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 187 of 213 PageID #: 3371




                           EXHIBIT 5
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 188 of 213 PageID #: 3372
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 189 of 213 PageID #: 3373
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 190 of 213 PageID #: 3374
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 191 of 213 PageID #: 3375
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 192 of 213 PageID #: 3376
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 193 of 213 PageID #: 3377
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 194 of 213 PageID #: 3378
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 195 of 213 PageID #: 3379




                           EXHIBIT 6
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 196 of 213 PageID #: 3380
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 197 of 213 PageID #: 3381
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 198 of 213 PageID #: 3382
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 199 of 213 PageID #: 3383
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 200 of 213 PageID #: 3384
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 201 of 213 PageID #: 3385
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 202 of 213 PageID #: 3386
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 203 of 213 PageID #: 3387
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 204 of 213 PageID #: 3388




                                                                                L~



                                 [Cover Page]

                    UNION OF SOVIET SOCIALIST REPUBLICS

              STATE CONINIITTEE FOR INVENTIONS AND DISCOVERIES
          of the USSR State Committee for Science and Technology
                             (GOSKOMIZOBRETENIY)


                           INVENTOR'S CERTIFICATE
                                No. 1,559,794


    Based on the powers invested by the Government of the USSR,
    Goskomizobreteniy has issued the present inventor's certificate
    for the invention:

               "Method of Making Patterns on Long Material"

    Inventor(s): Zhorik Sedrakovich Grigoryan, Larisa Vol'fovna
    Sheveleva, Vladimir Vladimirovich Davidenko, Nina Radionovna
    Smerechinskaya, and Anna Ivanovna Dobrovol'skaya

    Applicant: UKRAINIAN SCIENTIFIC RESEARCH INSTITUTE OF THE
    TEXTILE INDUSTRY

    Application No. 4439481         Priority of Invention
                                                        May 7, 1988

                                    Recorded in the USSR State Register
                                               of Inventions

                                                December 22, 1989

                                       This inventor's certificate is
                                         valid throughout the USSR..

                                    Committee Chairman [signature]

                                    Department Head [signature]




                                                        t
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 205 of 213 PageID #: 3389




     Union of Soviet                        (19) SU (11) 1,559,794 Al
     Socialist Republics
                                            (51) Int. Cl. s : D 06 C 23/02
     State Committee for
     Inventions and Discoveries
     of the USSR State Committee for
     Science and Technology



                           DESCRIPTION OF INVENTION FOR
                              INVENTOR'S CERTIFICATE

     (21) Application No.:       4439481/30-12
     (22) Application Date:      5/7/88
     (71) Applicant:             Ukrainian Scientific Research Institute
                                 of the Textile Industry
     (72) Inventors:             Zh. S. Grigoryan, L. V. Sheveleva, V. V.
                                 Davidenko, N. R. Smerechinskaya, and
                                 A. I. Dobrovol'skaya
     (53) UDC:                   677.634.9 (088.8)
     (56) Other Patent
     Publications Taken
     Into Consideration:         British Patent No_ 1,341,114, Cl. D 06 C
                                 23/00, 1973.
     (54) Title of the
     Invention:                  METHOD OF MAKING PATTERNS ON LONG
                                 MATERIAL

    (57} Abstract:
         The invention pertains to manufacturing processes for
    textile, garment, and leather production. it can be used to make
    a three-dimensional or colored pattern on the surface of textile
    materials made of natural or synthetic fibers or leathers, and
    makes it possible to expand the technological capabilities for
    obtaining patterns on fabrics and leathers without degrading the
    physico-mechanical properties thereof. The premoistened work
    material moving at a speed of 0.01-1 m/s is exposed to the
    radiation of a continuous-wave CO Z laser with an output power of
    10-100 W and a wavelength of 10.6 um.
         2 tables.

         The invention pertains to manufacturing processes for
    textile, garment, and leather production, and can be used to make
    a three-dimensional or colored pattern on the surface of textile
    materials made of natural or synthetic fibers, as well as on the
    surface of leather.
         The object of the invention is to expand the technological
    capabilities.
         The method of making patterns on long, moving materials,
    primarily textiles or leather, consists of moisteninq the white
    or dyed material to a residual moisture content of not more than
    40-500. Then the pattern is applied by exposing this prepared
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 206 of 213 PageID #: 3390




   material to the radiation of a CO Z laser with an output power of
   10-100 W and a wavelength of 10.6 um.
        The pattern is formed either by the partial disintegration
   of the work-material surface layer to form a three-dimensional
   pattern or by the modification of the dye adsorbed on the
   material surface, causing a color change and thus producing a
   colored pattern in the areas exposed to the laser radiation.
        After the pattern is applied, depending on the work
   material, the following operations are performed to remove the
   disintegrated particles of the mat .erial surface layer from the
   areas exposed to laser radiation: mechanical cleaning, rinsing in
   water without auxiliary agents, and drying.
        Preliminary moistening of the work material helps to obtain
   a sharper pattern, because the material has appreciable thermal
   conductivity, which allows the laser radiation to spread from the
   area of direct exposure. Moistening lowers the thermal
   conductivity of the material, which limits the spread of the
   laser heat beyond the intended contour and produces sharper
   boundaries.
        The exposure conditions, including the laser output power,
   the radiation wavelength, and the relative travel speeds of the
   laser beam and the work material, were chosen so as to obtain the
   required results_ For example, no visible pattern is obtained if
   the laser output power is less than 10 W or if the relative
   travel speed is greater than 1 m/s. Conversely, the material is
   completely destroyed if the laser output power is greater than
   100 W or if the relative travel speed is less th~n 0.1 m/s.
        A CO Z laser with a wavelength of 10.6 }un produces the
   required effect on most materials, including organic materials.
   In addition, this type of laser is economical and reliable, and
   has sufficient service life for industrial use.
        At residual moisture contents below 400, the thermal
   conductivity of the work material is appreciable and practically
   constant, and thus the laser radiation spreads beyond the area of
   direct exposure_ At residual moisture contents above 500, the
   weight of the material increases, which hinders movement of the
   material and requires that another parameter affecting pattern
   quality be taken into account for automation. In addition, there
   is increased evaporation, which degrades the microclimate and
   makes the operators' work more difficult.
        All the test specimens in the experiments had a moisture
   content of 45±50.
        The invention is illustrated by the following examples.

        Example 1_ A design was applied to a premoistened specimen
   of acetate rayon fabric dyed with a disperse dye (to a residual
   moisture content of 40-500). The water for moistening the
   specimen was delivered by a pipe and sprayed through standard
   nozzles of the type used, for example, for air humidification in
   textile production.
        The design was applied using the unfocused beam of an ILGN-
   704 continuous-wave CO Z laser. The laser output power was 5-130
   W, the distance between the laser and the specimen was 0.5 m, and
   the specimen travel speed was 0.01-1.3 m/s.




                                      ~
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 207 of 213 PageID #: 3391




         After the design was applied, the disintegrated surface
    layer was removed by rinsing in flowing water (10 min) and drying
    in a desiccating cabinet at 100°C.
         Example la (Reference). A specimen of acetate fabric dyed
    with a disperse dye was screen-printed using a printing dye of
    the following composition, g/kg:
         caustic soda (1000)                             20
         prisulan SF thickening agent (40)               700
         water                                    up to 1000
         The specimen then was dried at 50-80°C and steamed at 102-
    104°C for 5-7 min.
         The specimen was rinsed as follows:
         rinsing in flowing water                  10 min
         first soaping at T 80°C                   10 min
         using a composition of, g/liter:
               hydrosulfite             1 g/liter
               caustic soda             1 g/liter
               TMS                      1 g/liter
         rinsing at T 80°C                         10 min
         second soaping at T 80°C                  10 min
         using a composition of, g/liter:
               soda ash                 1
               TMS                      0.5
         rinsing in flowing water                  5 min
         rinsing at T 80°C                         10 min
         The test results for the physico-mechanical properties of
    the material are shown in Table 1.
         The quality of the finished specimens was evaluated based on
    the colorfastness and the physico-mechanical properties of the
    fabric. The results are shown in Table 1.

         Example 2. A random design was applied using a continuous-
    wave CO Z laser to a knit fabric (100o polyamide) that had been
    dyed and printed with disperse dyes and premoistened as in
    Example 1. The process parameters were:
         laser output power                        5-130 W
         distance between laser and fabric         0.08 m
         fabric travel speed                       0.01-1.3 m/s
         The fabric then was mechanically cleaned by treating it in
    saturated steam for 30 s and cleaning it with 4-6 brushings.

         Example 2a (Reference). A specimen of knit polyamide fabric
    dyed and printed with disperse dyes was processed in the same
    manner as Reference Example la.
         The test results for the physico-mechanical properties and
    colorfastness are shown in Table l.

         Example 3. A random design was applied using the focused
    beam of a continuous-wave CO Z laser to a specimen of unwoven
    rayon fabric that had been dyed with lightfast direct dyes and
    premoistened as in Example l. The process parameters were:
         laser output power                        5-130 W
         distance between laser and specimen       0.08 m
         specimen travel speed                     0.01-1.3 m/s




                                        ~
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 208 of 213 PageID #: 3392




         The fabric then was mechanically cleaned as in Example 2.

         Example 3a (Reference). A specimen of unwoven rayon fabric
    dyed with lightfast direct dyes was processed in the same manner
    as Reference Example la. The test results for the physico-
    mechanical properties are shown in Table l.

         Example 4. A random design was applied using the focused
    beam of a continuous-wave CO Z laser to a specimen of natural
    pigskin leather (grain side) dyed with an acid leather dye. The
    process parameters were:
         laser output power                        5-130 W
         distance between laser and specimen       0.08 m
         specimen travel speed                     0.01-1.3 m/s
         The fabric then was mechanically cieaned (2-4 brushings) as
    in Example 2.

         Example 4a (Reference). A specimen of natural pigskin
    leather (grain side) dyed with an acid dye was processed in the
    same manner as Reference Example la. The test results for the
    physico-mechanical properties of the material are shown in Table
    l.

         Example 5. A random design was applied using the unfocused
    beam of a continuous-wave CO Z laser to a specimen of bleached
    cotton fabric with a surface density of 197-10 g/m 3 and
    premoistened as in Example 1. The process parameters in this
    example were:
         laser output power                        5-130 W
         distance between laser and specimen       0.4 m
         specimen travel speed                     0.01-1.3 m/s
         After the pattern was applied, the disintegrated fibers were
    removed by rinsing in flowing water (10 min) and drying or by
    mechanical cleaning (brushing).

         Example 5a (Reference). A specimen of bleached cotton
    fabric was screen-printed with a compound containing:
         sodium bisulfate                    150
         glycerin                            25
         thickening agent (indalka) 30       600
         water                         up to 1000.
         Then the specimen was dried and steamed for 5-7 min at
    160°C.
         After this, the specimen was rinsed to remove the
    disintegrated fibers.
         (M.v. 1-30)
         flowing water                  10 min
         soaping TMS 2 g/liter
         at T 80°C                      10 min
         rinsing at T 60°C             10 min
         rinsing in flowing water       10 min
         The test results for the physico-mechanical properties of
    the finished specimen are shown in Table 2.



                                                       i

                                        ~
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 209 of 213 PageID #: 3393




        Example 6. A nonwoven footwear fabric (an experimental
   specimen of 1000 linen) with a surface density of 220 g/m Z and
   premoistened as in Example 1 was processed with the focused beam
   of a continuous-wave CO Z laser to obtain a random design. The
   process parameters were:
        laser output power                       5-130 W
        distance between laser and fabric        0.08 m
        fabric travel speed                      0.01-1.3 m/s
        The fabric then was mechanically cleaned as in Example 2.

        Example 6a (Reference). A specimen of nonwoven footwear
   fabric was processed as described in Reference Example 5a. The
   test results for the physico-mechanical. properties are shown in
   Table 2.

        Example 7. A random design was applied using the beam of a
   continuous-wave COz laser to a specimen of knit fabric made of
   dyed yarn (12.So polyvinylchloride, 87.6a lavsan) with a surface
   density of 300 g/mZ and premoistened as in Example 1. The
   process parameters for the laser treatment were the same as in
   Example 2. The fabric then was rinsed as in Example 1.

        Example 7a (Reference)_ A specimen of knit fabric made of
   dyed yarn was processed as described in Reference Example 5a.
   The test results of the finished specimen are shown in Table 2.

        Example 8. A specimen of heavy woolen (art. 36460) with a
   surface density of 500 g/mZ and premoistened as in Example 1 was
   exposed to the unfocused beam of a continuous-wave CO Z laser to
   obtain a random design on the material.
        The process parameters were:
        laser output power                       5-130 W
        distance between laser and specimen      0.4 m
        specimen travel speed                    0.01-1.3 m/s
        The fabric then was cleaned as in Example 2.

        Example 8a (Reference). A specimen of heavy woolen (art.
   36460) was screen-printed using a dye with a composition of:
        caustic soda                        200
        thickening agent (indalka) 3a       600
        water                         up to 1000.
        The specimen then was dried and steamed for 5-7 min at
   160°C. After this, the specimen was rinsed to remove th~
   disintegrated fibers:
        (M-v 1:30)
        flowing water                             10 min
        soaping TMS 2 g/liter at T 80°C
        rinsing at T 60°C
        rinsing in flowing water                  10 min
        The test results for the physico-mechanical properties of
   the specimen are shown in Table 2_

        Example 9. A random design was applied using the beam of a
   continuous-wave CO Z laser to a premoistened specimen of heavy

                                                       f



                                      r-
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 210 of 213 PageID #: 3394




    mixed woolen (art. 4646, 62o wool, 23o rayon, 15a kapron) with a
    surface density of 480 g/m Z . The process parameters for the
    laser treatment were the same as in Example 9. The subsequent
    treatment was the same as in Example 1.

         Example 9a (Reference)_ A specimen of heavy mixed woolen
    (art. 4646) was screen-printed using a dye with a composition of:
         caustic soda                        200
         thickening agent indalka (30)       600
         water                         up to 1000.
         The specimen then was dried and steamed for 5-7 min at
    160°C. After this, the specimen was rinsed to remove the
    disintegrated fibers:
         (M.v, 1:30)
         flowing water                             10 min
         soaping TMS (2 g/liter) at T 80°C         10 min
         rinsing at T 60°C                         10 min
         rinsing in flowing water                  10 min
         The test results for the physico-mechanical properties are
    shown in Table 2.

        As follows from the physico-mechanical test results shown in
   Table 2, the methvd produces good quality, with the colorfastness
   rating of the patterns applied using this method being 0.5-1
   higher than those made by the reference method, and the strength
   properties being 15-20o higher for colored patterns and 500
   higher for three-dimensional patterns.
        The method of making patterns is economical and
   environmentally clean. It uses less water, steam, eleCtricity,
   and chemicals. It eliminates at least three process operations
   and improves the productivity of labor and equipment. The
   elimination of process operations which use chemicals and involve
   the removal of unfixed dye, resist chemicals, and discharge
   chemicals makes it possible to eliminate the need for wastewater
   treatment facilities. The method does not require additional
   specially equipped production facilities and therefore can be
   used in existing garment and footwear factories, and consequently
   patterns can be applied to finished articles.

                                    CLAIM

        A method of making patterns on long material by exposing
   certain areas of the material to heat and subsequent processing,
   characterized by the fact that in order to expand the
   technological capabiiities, the material is moistened to a
   residual moisture content of 45-50a before the exposure to heat,
   which is provided by the radiation of a CO Z laser with an output
   power of 10-100 W and a wavelength of 10.6 um.




                                     ~:
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 211 of 213 PageID #: 3395




    Table 1. Physico-Mechanical Properties of Materials With Colored
              Patterns.
                                                                                                                                             (1)
                                                                                                                                              ao~M.v ~
              --   ~ 2 ) --              • ~ 3 )----             —    ~ •~ 6 )-              ---------                    ~ (12 ).           ~--   _____.. (15 ) _.__~
               8Kq oC- Pearw a6pu0orwn~                     Ycrort~r~ocn oRDacxR 1 dutA~x,K Pc~p ►mHaR HarpY~xa nonoe~x: ranwu~ex~ evn v~-
               p~00tRM          - ~~- '~~-           -~   ---~---- '~     fF~11M ~~]MlpON SO1f2OO 1a~N                                             y4~• fIQf10C1tN TRiMN
               OEDa1Q~ MOQItOtt1 Qtt10CM" F MW[Y ANCT. M Ty~IIIA( )         r~~~           ~~~"~~                                                            p
                                                                                                                                                   O~iMf ON SQ R ZOO NM~S
                        Od71T~f~ 1N11~~R  np~~ RR~ ~OII~1 ~~~      ~-~-~~ N O~MO~~~_ M 7~R
                              nN~~bT dtoyoeT► nlf~eNUe ~ 8~ tY7fDn7 MonOOny
                                                    {10) ~(11) `
                                                                    / 1 3~               O<re0l                                                                                )Tmc
                                ~4~ ~o~.«.-
                                     (~)
                                                                                ( 1 4)
                                                                                         (13)                                                                                (14)
              --  ------~~ ( 5 ) ;_~_~—             ---- E ----- ~-v.-e~~-; -'---_______
    {1         c•~ ~~-  - - -    _..w._..____- ..._  __..    -    '                                              ]~2.~               229.1           IS~~2_ f6,4
               n~~~~            S             O,bl~          -             -       -              -               2]2.i              2i~;1           15.2 '~b:~
               na~~onar         10            A,1            S         S           S              S              2~2,~               224,7           Is,2                    16,9
                ~ 2 6~          SO            0,3            S         ~           S              3'             i]1,2               129,3           1l,i                    16,9
     ~                          100           1              S         ~           }              S              27I,0               220,~           iS,O                    16,8
                                IJO           1,J            3         S           3-4            S-~            t7Q,1               229,3           1~,9                    I6.8
            no"'~v i.
    ~ 1 7 ~(aa~a~.m)            -              -             5         s-a      6                 l.             2_~.4               229,1           16,9                    16, 7 -
         ~     6oa or
                                                                                                                                              RO~tr~tp   2
    (16 )     4ttIRH f~Q-       `..
                                              0~01           _ ...._...=..._... _
               •P~u~          _ S                                                                 _                                           ~21~                           19~8..
                                                                                                                 256.E~
               ~ 2 6~           10            q,t            3        S         S                 5              256,~                                                       19,E -
                                SO            0.~            3        S         3                 S              256~6       •                                               19,7
                                100           I              S.       S         3                 S              23d,6                                                       19,6
                                I70           I.J     '      S        3-4       S-0               6              236,7                                                       t9.~
    ~ 1 g ~ nv~~o ~2;              . .                                                                           , .
            (a.aoaw)            -              -             3,       4         i                 ~•             231~1                        ( 2 2~                         19.2
                                                                       ~                                     '       '                             --•- •-•-
                                                                                                                                              pp~~p 3            ~
                                                                                                                 ( 2 ) --= ( 2
                              _~-
                                                          -- -------
                                                          __-„_.-----~-                                                            ------ ( 2 3 ) -- ( 2 4 ) -
                                                                                                                 ~w ltawf~rte anpM~~.    r..,        .,,.....~           r~v owv~+~

    ~ 16 ~~~ o,A~-                             -~---------------
              R~r~n~a~P-
                                 -
                                    S         0~01           -        -        -         .
                                                                                                                 zio,z               ioa,~          ie.~                      ~s.2 ...
                                                                                                  -              210.t               208:7          1a.I                      19.3
              ~~n~               IQ           0,1            S        ~        S                  S              210,0               108,3          ~E.7                     19,0.
                t 2 6~           SO           0,~            3        S        3                  3,             207,5               208,1          IB,3                     16,9
                                 100          t              S        S        S                  S              209,1               201,a          ie,~                     ia .9
                                 t3o          ~,~            s        y-~      s-n                o              ifl9.f              ~or,s          ia,s                      ra,d
    ( 19 ) nvb..v ~.                                                                                                                                                     .
           ~oaaveMn>             -             -             s        c        s-a                ~      .       2oa.s           •   ia~,c          ~e,z                     ~e,a
                                               _r__~.___ _~~____________
                                 _        ~                                                                                              ( 2 5 ) "P
           s• ~ ~~A•n-
    ~ 16 ~ Ri'                                                                                                   i,~                                is' ~~ .~~.
               nna~p-            S            0.01           -        -        -                  -              1~~                               )~                           .
             ~~ie~26             10           0.!            -        -        S                  S              1.~                               JS
               ~        )        sn           a.s            -        -        s                  s              i..                               ~s                               .
                                 ~00          i              -        -        3                  3              J,i                               73
                                 1~0          I,J            -        -        S                  S-+            I.~                               7S
    ~ 20 ~ I10Nwep ~e                                                                                                                                                         . .-'
             (e~so~W)                -        '              -        '        1                  i-]            ~.i                 '                               .



   Key: (1) Example 1; (2) Type of processing; (3) Processing
   conditions; (4) Laser output power, W; (5) Relative travel speed,
   m/s; (6) Colorfastness rating, units; (7) boiling soap solution;
   (8) distilled water; (9) abrasion; (10) dry; (11) wet; (12)
   Breaking load of 50 x 200 mm fabric strip, N; (13) warp; (14)
   weft; (15) Elongation at breaking of 50 x 2Q0 mm fabric strip, o;
   (16) Unprocessed; (17) Example la (Reference); (18) Example 2a
   (Reference); (19) Example 3a (Reference); (20) Example 4a
   (Reference); (21) Example 2; (22) Example 3; (23) lengthwise;
   {24) widthwise; (25) Example 4; (26) Laser.




                                                                                              7
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 212 of 213 PageID #: 3396




     Table 2. Physico-Mechanical Properties of Materials With Three-
               Dimensional Patterns.

                                                                                                                                            (1)
                                                                                                                                                w~.o s
                         -- -- - (   2 ) --                                                                                                "°
                                                            - ( 3 ) ~----                            ---- - ( 6 ) -------.             -                  -(9). ____.__.
                         . DNa o6p~6oncrt              floc y ~Tw~ D~Ootv w                          ~O~pWUSe norpY~a~ nonoun Yj{lIIIIIlNN• npH puD~aa
                               oEO~ina                       n~~~pa                                  rrswn a~~NtPO~ i0x200 N«,N rtonaccM. nain pa~«eyow
                                                                               ---                                                     7O X 2OO ~a,S
                                                       l4otaoen Ornoettranr'                         -------    ('     $ 1 ~' _
                                                                                                                              -                  _-~
                          ,                            NLI~V~~ )1~[ C1fOpOGT►                          OCMO~1
                                                                                                        ~ 7 `   ~i ~~7T7R               YTOR
                                                                                                                                       OGI~OC1
                         •                    '        ~mw. a~                                                              ~ 7 ~_
                                                                nspenewa-
                                                         ~4)      ~ ~,(5)                                   ~ ~     '.            .Y~$ ~
            .                    - ----
                              ----                        ___ sas.~.a:    _                           faii~~~-~~~~y.1.:~L~ r~ '         _~~«~~~~__
                    lo         B~~ otttennt                   -                     -                   7)t,3    )]0.]      ,i6.6      i7,1
                ~        ~ ni~ioiui               ~         ' S                   Q.01                  J72~0    )70.2       16.]   .. 16,8 •-
                            ~ 2 Q~                           t0                   O,i                   ~)0,7             72q,6            16,0              16,6
                                                             SQ                   O,S                   )29,1             )1~,0            13,9              ib,l
                                                             100                  I                     J27,9             J2:,7            t5,7              13,9
                                         •                   I70                  r,l                   272,3             121,2            I~,I              14~9;   .._       .
            ~ 11 ~ do~«:o s.                                  _                   •
                   (~~ 70 °~)                                                     -                     t93,1             t91,i             S,~               5.8
                                                                                                                                                         tto~mv e ( 16 )
                              -°         ----------------------------------------------------
            ~ 1 Q~ bas o+n~+Rw 1
                   naaeoNa•
                                                       ~~__.._- ____ .. ...                            49),6,    .       4?5.7             17, ~.     IC 0
                                                                                                                                                  ---•'~-'^
                              -~ Z~ }                   S     0,01~                                    64I,I             489,5             17,J              18,0
                                                         10                       0,1                  191,0             iH8,1             I7,3              17,9
                                                         SO                       0,5                  ~90,7             663,J             17,J              1),9
                                                        ~00                       !                    484,2             441,5             I7,0              t1,1
                                                        I10                       I~]        '         ]50.2'            285~1             1i,9              IS,~1_~
                              (ipiaap 6i '                                                                                                        ~--.....
                                                                                                                                       -
            ~ 12 ~ (OUOnu0)                                 -      .               -                   1~5,7             192~a ~-          ~,9                ~~2
                              -'_~__~-'~..~'-                                                                                                            `_~. 7 ~
                                                                               '_.--°"~'~~~-...w~"-'~'~----~' nn --, ,                                              "-"-~
            ~ 1 O \ B~7 OrR~JIRM ~^.                        ~_     '               ~             _     ~SB~T                        . .~ II~S ~
                    1    ~1fI3 Ouwn                     ~S                      ' 0•O1                 i38•0                           22.5
                            ( 2 0 1                     ~o                       o.i                   esa,~                           zi,s
                                                        SO                       0,3                   ASS,S                           tI,6
                                                       1~                        ~                     ~5~.9                           I2,7
                                                       IJO                       i,]                   ~4y,2
            ~       13   jno~..e. i; _       ---        _.                                                                             7C,5        ..        .
                   (e~~o~~dt)                                                      -                   713.6
            ~ 1 ~~ s.a ern~nrH                                                                                                         ~%li, ~Jp-;c.~ ( 1 s)
                 . a6a~oniw "                           -                         -                    2il.8             192.1         i1,2 ._. ~17,J--
                    { 2~ ~                        S                ~'~ .0'.01                          I6t,0             191~5         f~.2                 I7,]
                       ,                               tC                       ' 0.1                  If7,l             19i,2         17.I                 I1,1
                                    ,                  SO                  '      0,3    ,             2ff,~             190,9         17,0                 II;O           ~
                                  '                   ~00                         1                    2<1 0             190 I         17 0                 tT 0
                        -~       `- '•                130                         I,)                  115,9         -   105,3         IL,d                 l~.0
                  'p~.,ao a.                  `_- --
            ~ 14 ~(ea~o~W)                   ~     -                              -                    111,2              66.d             S.7           -- S~2 ---
                                                                                                                                     rcn»i~o
                         '~___ ._.                                                                                                                ~"~'lg ~_- _.
                                                                ..------------------                                     ------
            ~
                    10 ~nia~p~ui
                        5~~ ota°ruw_--=------~--~__...
                                      S          O,JI
                                                                                         ....---       3a1,1
                                                                                                       ]L7,0
                                                                                                                ..y 217,Z              25~1     2b.7
                                                                                                                    2t7,3              lS.I"" ' 7b.S-~
                                   10
                               ~ 2 ~~                                             O,i                  J~6,8             2t6,~         25,0                26,0
                •                  36                                             0,3                  ]a6,J             115.]         23,0                23.J
                                  ~00                                             I                    )46,1             2li,9         2~,9                25,5
                             ,_ . I70                                             I,J                  291.1             21e,9         t9.3                19.7
           ~ 15~ ~x.:.o 4a          _                                            . .                                                              ._ .      __ _ .~_._
                  t6,~soo~w)                                           .            -                  212,J             lt5.1         U.b                 f6,0




     Key: (1) Example 5; (2) Type of processing; (3) Laser operating
     parameters; (4) Output power, W; (5) Relative travel speed, m/s;
     (6) Breaking load of 50 x 200 mm fabric strip, N; (7) warp; (8)
     weft; (9) Elongation at breaking of 50 x 200 mm fabric strip, a;
     (10) Unprocessed; (11) Example 5a (Reference); (12) Example 6a
     (Reference); (13) Example 7a (Reference); (14} Example 8a
     (Reference); (15) Example 9a (Reference); (16) Example 6; (17)
     Example 7; (18) Exampie 8; (19) Example 9; (20) Laser.




                                                                                                         ~
Case 2:19-cv-00043-JRG Document 85-2 Filed 12/06/19 Page 213 of 213 PageID #: 3397




                        Compiled by A. Romanova
   Editor, N. Kozlova
                     Technical Editor, M. Khodavich
                                               Proofreader, L. Veskid
   ~ -------------------------------------------------------------
   Order No. 908/DSP           172 copies                    Approved
     VNIIPI of the State Committee for Inventions and Discoveries
         of the USSR State Committee for Science and Technology
             113035, Moscow, Zh-35, Raushskaya nab., d. 4/5
     -------------=-----------------------------------------------
                 "Patent" Production-Publishing Combine,
                       Uzhgorod, ul. Gagarina, 101




                                                       t
